CONFORMED COPY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 31, 2006

among

CHARLES RIVER LABORATORIES INTERNATIONAL, INC.,

The Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,

and

BANK OF AMERICA, N.A.,
CITIZENS BANK OF MASSACHUSETTS
and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

__________________________________

J.P. MORGAN SECURITIES, INC.

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Joint Bookrunners

1

TABLE OF CONTENTS

      ARTICLE I Definitions    
SECTION 1.01.
  Defined Terms
 
   
SECTION 1.02.
  Classification of Loans and Borrowings
 
   
SECTION 1.03.
  Terms Generally
 
   
SECTION 1.04.
  Accounting Terms; GAAP
 
   

      ARTICLE II The Credits    
SECTION 2.01.
  Term Commitments
 
   
SECTION 2.02.
  Procedure for Term Loan Borrowing
 
   
SECTION 2.03.
  Repayment of Term Loans
 
   
SECTION 2.04.
  Revolving Commitments
 
   
SECTION 2.05.
  Revolving Loans and Borrowings
 
   
SECTION 2.06.
  Requests for Revolving Borrowings
 
   
SECTION 2.07.
  Swingline Loans
 
   
SECTION 2.08.
  Letters of Credit
 
   
SECTION 2.09.
  Funding of Borrowings
 
   
SECTION 2.10.
  Interest Elections
 
   
SECTION 2.11.
  Termination and Reduction of Commitments
 
   
SECTION 2.12.
  Repayment of Revolving Loans; Evidence of Debt
 
   
SECTION 2.13.
  Optional Prepayments
 
   
SECTION 2.14.
  Mandatory Prepayments
 
   
SECTION 2.15.
  Fees
 
   
SECTION 2.16.
  Interest
 
   
SECTION 2.17.
  Alternate Rate of Interest
 
   
SECTION 2.18.
  Increased Costs
 
   
SECTION 2.19.
  Break Funding Payments
 
   
SECTION 2.20.
  Taxes
 
   
SECTION 2.21.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
   
SECTION 2.22.
  Mitigation Obligations; Replacement of Lenders
 
   
SECTION 2.23.
  Additional Revolving Commitments
 
   
SECTION 2.24.
  Prepayments Required Due to Currency Fluctuation
 
   

      ARTICLE III Representations and Warranties
SECTION 3.01.
  Organization; Powers
 
   
SECTION 3.02.
  Authorization; Enforceability
 
   
SECTION 3.03.
  Governmental Approvals; No Conflicts
 
   
SECTION 3.04.
  Financial Condition; No Material Adverse Change
 
   
SECTION 3.05.
  Properties
 
   
SECTION 3.06.
  Litigation and Environmental Matters
 
   
SECTION 3.07.
  Compliance with Laws and Agreements
 
   
SECTION 3.08.
  Investment Company Status
 
   
SECTION 3.09.
  Taxes
 
   
SECTION 3.10.
  ERISA
 
   
SECTION 3.11.
  Disclosure
 
   
SECTION 3.12.
  Security Documents
 
   
SECTION 3.13.
  Federal Reserve Regulations
 
   
SECTION 3.14.
  Solvency
 
   

      ARTICLE IV Conditions    
SECTION 4.01.
  Second Amendment and Restatement Effective Date
 
   
SECTION 4.02.
  Each Credit Event
 
   

      ARTICLE V Affirmative Covenants
SECTION 5.01.
  Financial Statements and Other Information
 
   
SECTION 5.02.
  Notices of Material Events
 
   
SECTION 5.03.
  Existence; Conduct of Business
 
   
SECTION 5.04.
  Payment of Obligations
 
   
SECTION 5.05.
  Maintenance of Properties; Insurance
 
   
SECTION 5.06.
  Books and Records; Inspection Rights
 
   
SECTION 5.07.
  Compliance
 
   
SECTION 5.08.
  Use of Proceeds and Letters of Credit.
 
   
SECTION 5.09.
  Additional Material Subsidiaries
 
   
SECTION 5.10.
  Cash Management
 
   
SECTION 5.11.
  Environmental Laws
 
   
SECTION 5.12.
  Maintenance of Ratings
 
   
SECTION 5.13.
  Further Assurances
 
   

      ARTICLE VI Negative Covenants
SECTION 6.01.
  Indebtedness
 
   
SECTION 6.02.
  Liens
 
   
SECTION 6.03.
  Fundamental Changes
 
   
SECTION 6.04.
  Investments, Loans, Advances, Guarantees and Acquisitions
 
   
SECTION 6.05.
  Hedging Agreements
 
   
SECTION 6.06.
  Disposition of Assets
 
   
SECTION 6.07.
  Transactions with Affiliates
 
   
SECTION 6.08.
  Restrictive Agreements
 
   
SECTION 6.09.
  Amendment of Material Documents
 
   
SECTION 6.10.
  Interest Coverage Ratio
 
   
SECTION 6.11.
  Leverage Ratio
 
   

      ARTICLE VII Events of Default     ARTICLE VIII The Administrative Agent
ARTICLE IX Parent Borrower Guarantee ARTICLE X Miscellaneous    
SECTION 10.01.
  Notices
 
   
SECTION 10.02.
  Waivers; Amendments
 
   
SECTION 10.03.
  Expenses; Indemnity; Damage Waiver
 
   
SECTION 10.04.
  Successors and Assigns
 
   
SECTION 10.05.
  Survival
 
   
SECTION 10.06.
  Counterparts; Integration; Effectiveness
 
   
SECTION 10.07.
  Severability
 
   
SECTION 10.08.
  Right of Setoff
 
   
SECTION 10.09.
  Governing Law; Jurisdiction; Consent to Service of Process; Judgment Currency
 
   
SECTION 10.10.
  WAIVER OF JURY TRIAL
 
   
SECTION 10.11.
  Headings
 
   
SECTION 10.12.
  Confidentiality
 
   
SECTION 10.13.
  Interest Rate Limitation
 
   
SECTION 10.14.
  Joint Creditors
 
   
SECTION 10.15.
  Collateral Release
 
   
SECTION 10.16.
  USA PATRIOT Act
 
   

SCHEDULES:

Schedule 1.01A — Mandatory Costs
Schedule 1.01B — Mortgaged Properties
Schedule 2.01 — Term Commitments
Schedule 2.04 — Revolving Commitments
Schedule 2.08 — Existing Letters of Credit
Schedule 3.01 — Subsidiaries
Schedule 3.10 — Funding Deficiency
Schedule 6.01 — Existing Indebtedness
Schedule 6.08 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Acceptance
Exhibit B-1 — Form of Opinion of Special New York
Exhibit B-2 — Form of Opinion of General Counsel for the Consolidated Entities
Exhibit B-3 — Form of Opinion of Special Delaware Counsel
Exhibit C — Form of Guarantee Agreement
Exhibit D — Form of Pledge Agreement
Exhibit E — Form of Security Agreement
Exhibit F — Form of Mortgage
Exhibit G — Form of Second Acknowledgment and Confirmation

2

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 31, 2006, among
CHARLES RIVER LABORATORIES INTERNATIONAL, INC., the Subsidiary Borrowers party
hereto, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WHEREAS, the Parent Borrower, the Subsidiary Borrowers, the Existing Lenders and
the Administrative Agent are parties to the Existing Credit Agreement; and

WHEREAS, the Lenders consent to the amendment and restatement of the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2.25% Convertible Note Indenture” means the Indenture dated as of June 12, 2006
from the Parent Borrower to U.S. Bank National Association, as Trustee, as in
effect on the Second Amendment and Restatement Effective Date and as amended
from time to time in accordance with Section 6.09, pursuant to which the Parent
Borrower issued the 2.25% Convertible Notes.

“2.25% Convertible Notes” means the $350,000,000 Senior Convertible Notes due
June 15, 2013, as in effect on the Second Amendment and Restatement Effective
Date and as amended from time to time in accordance with Section 6.09, issued
pursuant to the terms of the 2.25% Convertible Note Indenture.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 10.16.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that with respect to
Eurocurrency Borrowing denominated in euro or Sterling, the Adjusted LIBO Rate
shall the mean LIBO Rate plus if applicable, as reasonably determined by the
Administrative Agent in accordance with Schedule 1.01A, the Mandatory Costs.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder; provided that for purposes of
(i) the Canadian Term Facility and Canadian Revolving Facility, the
Administrative Agent shall be JPMorgan Chase Bank, N.A., Toronto Branch and
(ii) the UK Revolving Facility and US€ Revolving Facility, the Administrative
Agent shall be J.P. Morgan Europe Limited.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Second Amended and Restated Credit Agreement, dated as of
July 31, 2006, among the Parent Borrower, the Subsidiary Borrowers, the Lenders
and the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio applicable on such date:

                     
 
  Leverage Ratio   Eurocurrency Spread   Commitment Fee Rate
 
                   
 
                   
Category 1
  Less than 1.50 to 1     0.625 %     0.125 %
 
                   
 
                   
Category 2
  Greater than or
equal to 1.50 but
less than 2.25  

0.750%  

0.150%
 
                   
 
                   
Category 3
  Greater than or
equal to 2.25  
0.875%  
0.175%
 
                   

For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Consolidated Entities based upon the
financial statements delivered pursuant to Section 5.01(a) or (b); and (b) each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next change in the Applicable Rate; provided that the Leverage Ratio shall
be deemed to be in Category 3 (i) at any time that an Event of Default under
paragraph (a) or (b) of Article VII has occurred and is continuing or (ii) if
the Parent Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), during the
period from the expiration of the time for delivery thereof until such financial
statements are delivered.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by Section 6.06) that
yields gross proceeds to any Consolidated Entity (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Foreign Currency” means each of euro, Canadian dollars and Pounds
Sterling.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers, each, a
“Borrower”.

“Borrowing” means (a) Term Loans of the same Type and made to the same Borrower,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Revolving Loans of the
same Type and made to the same Borrower, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.02 or 2.06.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day”, when used in connection
with (i) a Eurocurrency Loan, shall also exclude any day on which banks are not
open for dealings in dollar deposits or deposits in the applicable Available
Foreign Currency in the London interbank market, (ii) a Canadian Term Loan or
Canadian Revolving Loan, shall also exclude any day on which commercial banks in
Toronto are authorized or required by law to remain closed, (iii) a UK Revolving
Loan shall also exclude any day on which commercial banks in London are
authorized or required by law to remain closed and (iv) a US€ Revolving Loan
shall also exclude any day on which (x) commercial banks in London are
authorized or required by law to remain closed or (y) TARGET is authorized or
required by law to remain closed.

“Calculation Time” has the meaning assigned to such term in Section 2.24(a).

“Canadian dollars” or “C$” means the lawful money of Canada.

“Canadian Lender” means the Canadian Term Lenders and the Canadian Revolving
Lenders.

“Canadian Qualified Lender” has the meaning assigned to such term in
Section 2.20(j).

“Canadian Revolving Commitment” means, with respect to each Canadian Revolving
Lender, the commitment of such Lender to make Canadian Revolving Loans, as such
commitment may be (a) reduced from time to time pursuant to Section 2.11 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The amount of each Lender’s Canadian Revolving
Commitment as of the Second Amendment and Restatement Effective Date is set
forth on Schedule 2.04, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Canadian Revolving Commitment as the date of
such Assignment and Acceptance, as applicable. The aggregate amount of the
Lenders’ Canadian Revolving Commitments as of the Second Amendment and
Restatement Effective Date is C$12,000,000.

“Canadian Revolving Facility” means the Canadian Revolving Commitments and the
Canadian Revolving Loans made thereunder.

“Canadian Revolving Lenders” means the Persons listed on Schedule 2.04 with a
Canadian Revolving Commitment and any other Person that shall have become a
party hereto pursuant to an Assignment and Acceptance, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.

“Canadian Revolving Loan” has the meaning assigned to such term in
Section 2.04(c).

“Canadian Subsidiary Borrower” means Charles River Laboratories Preclinical
Services Montreal Inc., a Quebec corporation.

“Canadian Tax Act” has the meaning assigned to such term in Section 2.20(j).

“Canadian Term Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Canadian Term Loan in an amount not to exceed the amount
set forth under the heading “Canadian Term Commitment” opposite such Lender’s
name on Schedule 2.01. The aggregate amount of the Lenders’ Canadian Term
Commitments as of the Second Amendment and Restatement Effective Date is
C$57,800,000.

“Canadian Term Facility” means the Canadian Term Commitments and the Canadian
Term Loans made thereunder.

“Canadian Term Lenders” means the Persons listed on Schedule 2.01 with a
Canadian Term Commitment and any other Person that becomes a Canadian Term
Lender pursuant to an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

“Canadian Term Loan” has the meaning assigned to such term in Section 2.01(b).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
convertible preferred equity certificates issued by Charles River Laboratories
Luxembourg S.a.r.l.), any and all equivalent ownership or participation
interests in a Person (other than a corporation) and any and all warrants,
rights or options to purchase any of the foregoing.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Parent Borrower; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Parent Borrower by Persons who were neither (i) nominated by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Parent Borrower by any
Person or group; or (d) the occurrence of a change of control (or similar event,
howsoever defined) under and as defined in any indenture or other agreement in
respect of any Indebtedness to which any Loan Party is a party.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.18(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Charles River Australia” means Charles River Laboratories Avian Products and
Services Australia PTY Ltd., an Australian corporation.

“Charles River Mexico” means Aves Lebirs de Patogenos Especificos, S.A. de C.V.,
a Mexican corporation.

“Charles River Proteomics” means Charles River Proteomics Services, Inc., a
Delaware corporation.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means Bank of America, N.A., Citizens Bank of
Massachusetts and Wachovia Bank, National Association.

“Collateral” means all of the right, title and interest of each Consolidated
Entity in and to the property in which such Person has granted a Lien to the
Administrative Agent for its benefit and the ratable benefit of the Lenders
under any Loan Document.

“Collateral Release Date” has the meaning assigned to such term in
Section 10.15.

“Collateral Release Ratings Level” means the condition deemed to occur at any
time after the Second Amendment and Restatement Effective Date at which the
Parent Borrower’s senior unsecured non-credit enhanced long-term indebtedness is
rated at least BBB- (with a stable outlook) by S&P or at least Baa3 (with a
stable outlook) by Moody’s.

“Commitment” means, with respect to each Lender, the Term Commitment and the
Revolving Commitment of such Lender.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, minus the aggregate non-cash amount of extraordinary or nonrecurring
gains of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining Consolidated Net Income for such
period, the sum of (a) the aggregate amount of Consolidated Interest Expense for
such period, plus (b) the aggregate amount of income tax expense for such
period, plus (c) the aggregate amount of depreciation and amortization for such
period, all as determined on a consolidated basis with respect to the
Consolidated Entities in accordance with GAAP, plus (d) the aggregate non-cash
amount of extraordinary or nonrecurring losses for such period, plus (e) the
aggregate amount of non-cash stock option and restricted stock grant expense for
such period. For any period after the commencement of which the Parent Borrower
or any of its Subsidiaries shall have (1)(x) consummated the acquisition of a
Person (or part thereof) in a Permitted Acquisition or (y) made a Disposition
yielding gross proceeds in excess of $10,000,000, Consolidated EBITDA shall be
determined on a pro forma basis as if (2)(x) such Person (or part thereof) was
acquired or (y) such Disposition was made at the beginning of such period and
after giving effect to any adjustments (including, without limitation, operating
and expense reductions and other synergistic benefits) permitted pursuant to
Regulation S-X under the Securities Act of 1933, as amended; provided that the
Parent Borrower shall have delivered to the Lenders acceptable financial
statements of any such Person (or part thereof) referred to in (1)(x) above as
required under Section 5.01(c).

“Consolidated Entity” means the Parent Borrower or any Subsidiary whose accounts
are or are required to be consolidated or included with the accounts of the
Parent Borrower in accordance with GAAP.

“Consolidated Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Consolidated Entities
outstanding as of such date, as determined on a consolidated basis in accordance
with GAAP and solely to the extent any such Indebtedness is reflected on the
balance sheet of the Consolidated Entities as of such date.

“Consolidated Interest Expense” means for any period, the interest expense, both
expensed and capitalized (including the interest component in respect of Capital
Lease Obligations), accrued or paid by the Consolidated Entities during such
period, as determined on a consolidated basis in accordance with GAAP; provided
that for the purposes of determining the Interest Coverage Ratio for the periods
ending on the last day of each of the first, second and third fiscal quarters
following the Second Amendment and Restatement Effective Date, Consolidated
Interest Expense for the relevant period shall be deemed to equal Consolidated
Interest Expense for such fiscal quarter (and, in the case of the latter two
such determinations, for such fiscal quarter and each previous fiscal quarter
ending after the Second Amendment and Restatement Effective Date) multiplied by
4, 2 and 4/3, respectively.

“Consolidated Net Income” means, for any period, net income or loss of the
Consolidated Entities for such period after deducting and eliminating all items
attributable to interests in minority investments, as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Subordinated Indebtedness” means, at any date of determination
thereof, the 2.25% Convertible Notes and any other Indebtedness of the Parent
Borrower that is expressly subordinated to the Obligations on terms and
conditions acceptable to the Required Lenders in their sole discretion.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether as a
trustee or through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the public filings with the Securities and Exchange
Commission made by the Parent Borrower or any of its Subsidiaries on Form S-4,
Form 8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least three days prior to
the Second Amendment and Restatement Effective Date).

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
shall exclude, as to any Person, the issuance by such Person of its Capital
Stock, any Recovery Event as to any asset of such Person or any dividend or
other distribution (whether in cash, securities or other property), or setting
aside of property for any dividend or other distribution by such Person
incidental to the owning of such Capital Stock). The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to any amount
denominated in any Available Foreign Currency, the equivalent in dollars of such
amount determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the applicable Borrower
delivers a Borrowing Request (which, in accordance with Section 2.06, may be
telephonic) for Loans or on such other date upon which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement. As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Parent Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction in the United States.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Domestic Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Domestic Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Domestic Plan; (d) the incurrence by the Parent
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Domestic Plan; (e) the receipt by the
Parent Borrower or any ERISA Affiliate from the PBGC or any other Governmental
Authority or a plan administrator of any notice relating to an intention to
terminate any Domestic Plan or Domestic Plans or to appoint a trustee to
administer any Domestic Plan or Domestic Plans; (f) the incurrence by the Parent
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Domestic Plan or Multiemployer Plan;
(g) the receipt by the Parent Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Parent Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (h) any Foreign
Plan Event.

“euro” and “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in euro, means
immediately available, freely transferable funds in such currency.

“Eurocurrency” means, when used in reference to any Loan or Borrowing, a Loan,
or the Loans comprising such Borrowing, that are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, with respect to any Available Foreign Currency on a
particular date, the rate at which such Available Foreign Currency may be
exchanged into dollars, as set forth at 11:00 a.m. London time on such date on
the applicable Reuters Screen page. In the event that such rate does not appear
on the applicable Reuters currency page, the Exchange Rate with respect to such
Available Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Parent Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London interbank or other market where its foreign
currency exchange operations in respect of euros are then being conducted, at or
about 11:00 a.m., London time, at such date for the purchase of dollars with
such Available Foreign Currency, for delivery two Business Days later; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or any branch profits taxes, (b) taxes imposed solely by reason of any present
or former connection between the Administrative Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made on account of any
obligation of the Loan Parties hereunder and the jurisdiction imposing such
taxes, other than as a result of any Loan Document or any transaction
contemplated thereby and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by a Loan Party under Section 2.22(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, immediately prior to the time of designation of such new
lending office (or assignment), to receive additional amounts from such Loan
Party with respect to such withholding tax pursuant to Section 2.20(a).

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 20, 2005, among the Parent Borrower, the subsidiaries of
the Parent Borrower party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

“Existing Letters of Credit” means the Letters of Credit listed on
Schedule 2.08.

“Facility” means each of (a) the Term Facilities and (b) the Revolving
Facilities.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer or, if there is no chief
financial officer, the principal accounting officer (or similarly designated
officer) of the Parent Borrower.

“Fitch” shall mean Fitch Investors Service, Inc.

“Foreign Lender” means any Lender under the US Revolving Facilities or US Term
Facility that is organized under the laws of, or, for United States income tax
purposes, is treated as a resident of, any jurisdiction outside the United
States of America.

“Foreign Plan” means any pension plan or other deferred compensation plan,
program or arrangement maintained by any Foreign Subsidiary which is subject to
funding rules comparable to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee to
administer any such Foreign Plan, or to the insolvency of any such Foreign Plan,
or (d) the incurrence of any liability of the Consolidated Entities under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any jurisdiction in the United States of America.

“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.

“Funding Office” means the office of the Administrative Agent specified in
Section 10.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning assigned to such term in Section 10.04(h).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantee Agreement” means each Guarantee delivered by the applicable Material
Domestic Subsidiary to the Administrative Agent whereby such Material Domestic
Subsidiary shall guarantee the obligations under the Loan Documents, which
Guarantee shall be substantially in the form of Exhibit C, as amended,
supplemented, restated or otherwise modified from time to time.

“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the Issuing Bank, (d) each counterparty to a Hedging Agreement entered into
with one or more of the Consolidated Entities if such counterparty was a Lender
(or an affiliate of a Lender) at the time the Hedging Agreement was entered into
and (e) the successors and assigns of each of the foregoing.

“Guarantors” means the Subsidiaries that are or become parties to a Guarantee
Agreement. Such Subsidiaries will not include the Subsidiaries that are subject
to the Phase II-IV Clinical Services Sale.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any swap agreement (as defined in 11 U.S.C. §101) or
other interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Parent Borrower most recently ended, have gross
assets with a value in excess of 7.50% of the consolidated total assets of the
Consolidated Entities or revenues representing in excess of 10% of the total
revenues of the Consolidated Entities on a consolidated basis for the four
fiscal quarters ended as of such date (in each case determined on a pro forma
basis giving effect to the Phase II-IV Clinical Services Sale as if it occurred
on the first day of such four fiscal quarter period), and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Parent Borrower most recently ended, did not have gross assets with a value in
excess of 7.50% of consolidated total assets of the Consolidated Entities or
revenues representing in excess of 10% of total revenues of the Consolidated
Entities on a consolidated basis for the four fiscal quarters ended as of such
date. Each Immaterial Subsidiary shall be set forth in Schedule 3.01, and the
Parent Borrower shall update such Schedule from time to time after the Second
Amendment and Restatement Effective Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Parent Borrower may determine).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (including installment obligations but excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person and all
obligations of such Person under Synthetic Leases, (h) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty, (i) the net obligations of
such Person in respect of Hedging Agreements, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
obligations of such Person arising with respect to Capital Stock that is
redeemable by such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2006 relating to the Parent Borrower and the Transaction.

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case, for the period of
four consecutive fiscal quarters of the Consolidated Entities ended on or most
recently ended as of such date (except as provided in the definition of
Consolidated Interest Expense).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurocurrency Loan with an Interest Period of one, two or three months, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurocurrency Borrowing with an Interest Period of six
months’ duration, that day three months after the first day of such Interest
Period and the last day of such Interest Period and (c) with respect to any
Swingline Loan, the Swingline Loan Maturity Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and any
such other Lender, or affiliate of a Lender, reasonably acceptable to the
Administrative Agent as may be appointed by the Parent Borrower from time to
time and which appointment is accepted by such Lender or Lender affiliate in its
sole discretion, each in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 2.08. An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time. The LC Exposure of any Lender at any time shall be
its US$ Revolving Commitment Percentage of the total LC Exposure at such time.

“Lenders” means Term Lenders and the Revolving Lenders. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a)(i) Consolidated
Indebtedness plus (ii) the aggregate outstanding attributed principal amount
under any Receivables Financing Program incurred in accordance with this
Agreement, as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Consolidated Entities ended on or most
recently ended as of such date.

“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
dollars or any Available Foreign Currency (other than euro) for any Interest
Period, the rate appearing on the applicable page of the Telerate Service (or
any successor to or substitute for the Telerate Service, providing rate
quotations comparable to those currently provided on such page of the Telerate
Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
dollars or any Available Foreign Currency (other than euro) in the London
interbank market) at approximately 11:00 a.m., London time, (x) two Business
Days prior to the commencement of such Interest Period, in the case of
Eurocurrency Loans denominated in dollars or Canadian dollars, and (y) on the
first day of such Interest Period, in the case of Eurocurrency Loans denominated
in Pounds Sterling, as the rate for deposits in the applicable currency with a
maturity comparable to such Interest Period and (b) with respect to any
Eurocurrency Borrowing denominated in euros for any Interest Period, the rate
appearing on Page 248 of the Telerate Service (it being understood that this
rate is the euro interbank offered rate (known as the “EURIBOR Rate”) sponsored
by the Banking Federation of the European Union (known as the “FBE”) and the
Financial Markets Association (known as the “ACI”)) at approximately 10:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in euro with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing for
such Interest Period shall be the rate per annum (rounded upwards, if necessary,
to the next 1/100th of 1%) equal to the arithmetic average of the rates at which
deposits in dollars or the applicable Available Foreign Currency approximately
equal in principal amount to the Dollar Equivalent of $5,000,000 and for a
maturity comparable to such Interest Period are offered to the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Security Document, the Second
Acknowledgment and Confirmation and each Hedging Agreement between a Loan Party
and a Lender or an Affiliate of a Lender, as each may be amended or supplemented
from time to time.

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) London time, in the case of any Loan denominated in euro
or Sterling, (ii) Toronto time, in the case of any Loan denominated in Canadian
dollars and (iii) New York City time, in all other instances.

“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount the Term Loans or the
total Revolving Credit Exposures, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the total Revolving
Commitments).

“Mandatory Costs” means the cost imputed to the Lenders of compliance with the
requirements of (a) the Bank of England or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) European Central Bank, expressed as a rate per annum and determined in
accordance with Schedule 1.01A.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Consolidated
Entities taken as a whole, (b) the ability of any Loan Party to perform, or the
enforceability against any Loan Party of, any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary; provided that, for purposes of Sections 5.09(a)(i) and (ii), no
Receivables Subsidiary shall be deemed to be a Material Domestic Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Consolidated Entities in an aggregate principal amount exceeding
$20,000,000 in the aggregate. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of any Consolidated Entity in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Consolidated Entity would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary;
provided that, Subsidiaries subject to the Phase II-IV Clinical Services Sale
are not Material Subsidiaries.

“Maturity Date” means the date that is the fifth anniversary of the Second
Amendment and Restatement Effective Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the real properties listed on Schedule 1.01B, as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.

“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit F (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded or as shall otherwise be agreed
to by the Parent Borrower and the Administrative Agent).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) each payment required to be made
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, (c) all other monetary
obligations, including fees (including fees and disbursements of counsel),
costs, expenses, guaranties and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Loan Party to the Administrative Agent or any Lender under this Agreement
and the other Loan Documents and (d) all monetary obligations of each Loan Party
under each Hedging Agreement entered into with any counterparty that was a
Lender (or an Affiliate of a Lender) at the time such Hedging Agreement was
entered into.

“Other Taxes” means any and all present or future recording, stamp, documentary
excise, transfer, sales, property or similar taxes, charges or levies imposed by
any Governmental Authority arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

“Parent Borrower” means Charles River Laboratories International, Inc., a
corporation organized under the laws of Delaware.

“Participating Member State” means a member of the European Community that
adopts or has adopted the euro as its currency in accordance with legislation of
the European Community relating to Economic and Monetary Union Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, if immediately after giving effect thereto: (a) such
acquisition is of the majority of the assets of, or Capital Stock in, a Person
or division or line of business or other business unit of a Person and relates
to the business conducted by the Consolidated Entities as of the date hereof or
in a business reasonably related thereto; (b) no Event of Default shall have
occurred and be continuing or would result therefrom; (c) all transactions
related thereto shall be consummated in accordance with applicable laws; (d) any
acquired or newly formed corporation, partnership or limited liability company
shall be a Subsidiary and all actions required to be taken, if any, with respect
to such acquired or newly formed Subsidiary under Section 5.09 shall have been
taken or will be taken within the time periods specified therein; and (e) the
Consolidated Entities shall be in compliance, on a pro forma basis after giving
effect to such acquisition or formation, with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if such acquisition and related
financings or other transactions had occurred on the first day of the period for
testing such compliance and, if the consideration provided in connection with
such acquisition exceeds $20,000,000, then the Parent Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all financial information as required under Section 5.01(c) for
the Person or assets to be acquired.

“Permitted Additional Indebtedness” means senior unsecured or subordinated
Indebtedness, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption, mandatory prepayment or sinking fund obligation prior to
the Maturity Date in effect as at the time such Indebtedness is incurred (other
as a result of a change of control and acceleration rights after an event of
default), (b) of which no Domestic Subsidiary of the Parent Borrower is a
guarantor that is not a Guarantor and (c) if on the date of the incurrence of
such Indebtedness, (i) no Event of Default shall have occurred and be continuing
or would result from the incurrence of such Indebtedness and (ii) the
Consolidated Entities are in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness; with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if the incurrence of such
Indebtedness and the application of the proceeds thereof had occurred on the
first day of the period for testing such compliance; provided that a certificate
the Financial Officer delivered to the Administrative Agent at least ten
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with the basis of
determination pro forma covenant compliance referred to above, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirements shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII (and liens securing bonds or letters of
credit posted to bond any such judgment);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Consolidated Entity; and

(g) with respect to each Mortgaged Property, the liens and other title matters
reasonably acceptable to the Administrative Agent listed on Schedule B to the
title policy covering such Mortgaged Property;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof);

(b) investments in commercial paper;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) corporate obligations, bank obligations, Yankee bonds, medium-term notes and
deposit notes;

(f) municipal bonds, notes and commercial paper (taxable or tax exempt);

(g) auction rate securities (taxable or tax exempt), variable rate demand notes,
puttable bonds and asset backed securities;

(h) mutual funds investing predominantly in the Permitted Investments listed in
subparagraphs (a) through (g) above; and

(i) with respect to a Foreign Subsidiary, securities issued by any foreign
government or any political subdivision of any foreign government or any public
instrumentality thereof in the jurisdiction of domicile of such Foreign
Subsidiary.

; provided that (i) all Permitted Investments with a maturity of less than one
year shall bear at least, from two of the following rating services, a rating of
at least A1 by S&P, P1 by Moody’s and/or F1 by Fitch and (ii) all Permitted
Investments with a maturity of one year or more (other than Permitted
Investments referred to in clauses (a) and (i) above) shall bear at least, from
one of the following rating services, a rating of at least A by S&P, A2 by
Moody’s and/or A by Fitch; provided further that at least 90% of the all
Permitted Investments at any time will have a maximum effective maturity of two
years or less.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Phase II-IV Clinical Services Sale” means the sale of Inveresk Research, Inc.,
Charles River Laboratories Clinical Services GmbH and the other Subsidiaries
whose Capital Stock is to be sold by the Parent Borrower pursuant to the Stock
Purchase Agreement, dated as of May 9, 2006, between Kendle International Inc.
and Charles River Laboratories International, Inc., as amended, and transactions
relating thereto.

“Plan” means a Domestic Plan or a Foreign Plan.

“Pledge Agreement” means each pledge agreement delivered by the Parent Borrower
or any Material Domestic Subsidiary to the Administrative Agent, whereby such
Person shall grant to the Administrative Agent a first-priority Lien on
Indebtedness and Capital Stock held by such Person to secure the Obligations,
which pledge agreement shall be substantially in the form of Exhibit D, as
amended, supplemented, restated or otherwise modified from time to time or, in
the case of any pledge agreement with respect to the pledge of any Capital Stock
of a first-tier Foreign Subsidiary which is directly owned by the Parent
Borrower or any Material Domestic Subsidiary, shall be in form and substance
reasonably satisfactory to the Administrative Agent and its local counsel.

“Pounds Sterling” or “£” means the lawful money of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Receivables Financing Program” means a program under which any of the
Consolidated Entities sell, transfer, encumber or otherwise dispose of accounts
receivable and/or related ancillary rights or assets, or interests therein,
without recourse (except for customary representations and customary non-credit
dilution provisions) other than with respect to such Consolidated Entity’s
retained interest in such accounts receivable and/or related ancillary rights or
assets or interests therein, such program to have terms and conditions
reasonably acceptable to the Administrative Agent; provided that the aggregate
outstanding attributed principal amount under such program shall not exceed
$75,000,000 at any time.

“Receivables Subsidiary” means any single purpose, bankruptcy remote entity
formed and operating solely in connection with a Receivables Financing Program
permitted under this Agreement.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Consolidated Entity in an amount in excess of $10,000,000.

“Register” has the meaning set forth in Section 10.04(c).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event, an
amount equal to 50% of the aggregate Net Cash Proceeds received by any
Consolidated Entity in connection therewith that are not applied to prepay the
Term Loans pursuant to Section 2.14(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Parent Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Parent Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Parent Borrower’s business.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring nine months after such Reinvestment Event
and (b) the date on which the Parent Borrower shall have determined not to, or
shall have otherwise ceased to, acquire or repair assets useful in the Parent
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Existing Lenders” means, as of the Second Amendment and Restatement
Effective Date, the Existing Lenders constituting the “Required Lenders” under
the Existing Credit Agreement.

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Second Amendment and Restatement Effective Date, the Commitments then in
effect and (b) thereafter, the sum of (i) the aggregate unpaid principal amount
of the Term Loans then outstanding and (ii) the total Revolving Commitments then
in effect or, if the Revolving Commitments have been terminated, the total
Revolving Credit Exposures.

“Revolving Commitment” means, with respect to any Revolving Lender, such
Revolving Lender’s Canadian Revolving Commitment, US Revolving Commitments and
UK Revolving Commitment.

“Revolving Commitment Period” means, with respect to a Revolving Facility, the
period from and including the Second Amendment and Restatement Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments under such Revolving Facility.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s (a) Canadian Revolving
Loans, (b) UK Revolving Loans and (c) US Revolving Credit Exposure at such time.

“Revolving Facility” means each of the Canadian Revolving Facility, the UK
Revolving Facility, the US$ Revolving Facility and the US€ Revolving Facility.

“Revolving Lenders” means the Canadian Revolving Lenders, the UK Revolving
Lenders, the US$ Revolving Lenders and the US€ Revolving Lenders.

“Revolving Loans” means the Canadian Revolving Loans, the UK Revolving Loans,
the US$ Revolving Loans and the US€ Revolving Loans.

“S&P” means Standard & Poor’s Ratings Services.

“Second Acknowledgment and Confirmation” means the Acknowledgment and
Confirmation entered into by the signatories thereto on the Second Amendment and
Restatement Effective Date, substantially in the form of Exhibit G.

“Second Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).

“Security Agreement” means each security agreement delivered by the Parent
Borrower or any Material Domestic Subsidiary, whereby such Person shall grant to
the Administrative Agent a first-priority Lien on its personal property to
secure the Obligations, which security agreement shall be substantially in the
form of Exhibit E, as amended, supplemented, restated or otherwise modified from
time to time.

“Security Documents” means each Guarantee Agreement, each Security Agreement,
each Pledge Agreement, each Mortgage and each other security agreement, document
and instrument from time to time executed and delivered to the Administrative
Agent, pursuant to the terms of the Loan Documents.

“SPC” has the meaning assigned to such term in Section 10.04(h).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority with jurisdiction over the
Administrative Agent or any Lender (including any branch, affiliate or other
funding office thereof making or holding a Loan) for any category of liabilities
which includes deposits by reference to which the Adjusted LIBO Rate in respect
of any Borrowing is determined. Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subrogation Rights” has the meaning assigned to such term in Article IX.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, trust, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, trust, association or other
entity (a) of which securities or other ownership or participation interests
representing more than 50% of the equity or participation interests or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent Borrower and any subsidiary of
the Parent Borrower created or acquired by the Parent Borrower after the date
hereof.

“Subsidiary Borrower Obligations” means the Obligations of each Subsidiary
Borrower.

“Subsidiary Borrowers” means the Canadian Subsidiary Borrower and the UK
Subsidiary Borrower.

“Super-Majority Facility Lenders” means, with respect to any Facility, the
holders of more than 66-2/3 % of the aggregate unpaid principal amount of the
Term Loans or the total Revolving Credit Exposures, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
66-2/3% of the total Revolving Commitments).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its US$ Revolving Commitment Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.07.

“Swingline Loan Maturity Date” means the maturity date requested by the Parent
Borrower in connection with a Swingline Loan (which date shall in no event be
later than the earlier of (a) 30 days after the date of such Borrowing thereof
and (b) the Maturity Date).

“Syndication Agent” means Credit Suisse Securities (USA) LLC.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Commitment” means, (a) with respect to each Canadian Term Lender, its
Canadian Term Commitment and (b) with respect to each US Term Lender, its US
Term Commitment.

“Term Facilities” means the Canadian Term Facility and the US Term Facility.

“Term Lenders” means the Canadian Term Lenders and the US Term Lenders.

“Term Loans” means the Canadian Term Loans and the US Term Loans.

“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each of the Loan Documents to which it is a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Lenders” means the UK Revolving Lenders.

“UK Revolving Commitment” means, with respect to each UK Revolving Lender, the
commitment of such Lender to make UK Revolving Loans, as such commitment may be
(a) reduced from time to time pursuant to Section 2.11 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The amount of each Lender’s UK Revolving Commitment
as of the Second Amendment and Restatement Effective Date is set forth on
Schedule 2.04, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its UK Revolving Commitment as the date of such Assignment
and Acceptance, as applicable. The aggregate amount of the Lenders’ UK Revolving
Commitments as of the Second Amendment and Restatement Effective Date is
£6,000,000.

“UK Revolving Facility” means the UK Revolving Commitments and the UK Revolving
Loans made thereunder.

“UK Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “UK Revolving Lenders” and any other Person that shall have become a
party hereto pursuant to an Assignment and Acceptance, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.

“UK Revolving Loan” has the meaning assigned to such term in Section 2.04(d).

“UK Subsidiary Borrower” means Charles River Laboratories Preclinical Services
Edinburgh Ltd., a Scottish private company limited by shares.

“US Revolving Commitments” means the US$ Revolving Commitment and the US€
Revolving Commitment, it being understood that with respect to each Revolving
Lender with a US$ Revolving Commitment and a US€ Revolving Commitment, (a) the
amount of such Lender’s total US Revolving Commitment is equal to such Lender’s
US$ Revolving Commitment and (b) the amount of such Lender’s US€ Revolving
Commitment is a sublimit within such Lender’s total US Revolving Commitment.

“US Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s (a) US$ Revolving
Credit Exposure and (b) US€ Revolving Loans at such time.

“US Revolving Facilities” means, collectively, the US$ Revolving Facility and
the US€ Revolving Facility.

“US Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make a US Term Loan in an amount not to exceed the amount set forth
under the heading “US Term Commitment” opposite such Lender’s name on
Schedule 2.01. The aggregate amount of the Lenders’ US Term Commitments as of
the Second Amendment and Restatement Effective Date is $156,000,000.

“US Term Facility” means the US Term Commitments and the US Term Loans made
thereunder.

“US Term Lenders” means the Persons listed on Schedule 2.01 with a US Term
Commitment and any other Person that shall have become US Term Lender pursuant
to an Assignment and Acceptance, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance.

“US Term Loan” has the meaning assigned to such term in Section 2.01(a).

“US Term Percentage” means, with respect to any US Term Lender, the percentage
of the aggregate principal amount of the then outstanding US Term Loans
represented by the aggregate principal amount of such US Term Lender’s then
outstanding US Term Loans.

“US$ Revolving Commitment” means, with respect to each US$ Revolving Lender, the
commitment of such Lender to make US$ Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s US$
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.11, (b) increased from time to time pursuant
to Section 2.23 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The amount of each
Lender’s US$ Revolving Commitment as of the Second Amendment and Restatement
Effective Date is set forth on Schedule 2.04, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its US$ Revolving
Commitment as of the date of such Assignment and Acceptance, as applicable. The
aggregate amount of the Lenders’ US$ Revolving Commitments as of the Second
Amendment and Restatement Effective Date is $200,000,000, which may be increased
pursuant to Section 2.23 to $300,000,000.

“US$ Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total US$ Revolving Commitments represented by
such Lender’s US$ Revolving Commitment. If the US$ Revolving Commitments have
terminated or expired, the US$ Revolving Commitment Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

“US$ Revolving Credit Exposure” means, with respect to any US$ Revolving Lender
at any time, the sum of the outstanding principal amount of such Lender’s US$
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

“US$ Revolving Facility” means the US$ Revolving Commitments and the extensions
of credit made thereunder.

“US$ Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “US$ Revolving Lenders” and any other Person that shall have become a
party hereto pursuant to an Assignment and Acceptance, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.

“US$ Revolving Loan” has the meaning assigned to such term in Section 2.04(a).

“US€ Revolving Commitment” means, with respect to each US€ Revolving Lender, the
commitment of such Lender (which is a sublimit of the US Revolving Commitment of
such Lender) to make US€ Revolving Loans, as such commitment may be (a) reduced
from time to time pursuant to Section 2.11 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04. The amount of each Lender’s US€ Revolving Commitment as of the
Second Amendment and Restatement Effective Date is set forth on Schedule 2.04,
or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its US€ Revolving Commitment as of the date of such Assignment and
Acceptance, as applicable. The aggregate amount of the Lenders’ US€ Revolving
Commitments as of the Second Amendment and Restatement Effective Date is
$50,000,000.

“US€ Revolving Facility” means the US€ Revolving Commitments and the extensions
of credit made thereunder.

“US€ Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “US€ Revolving Lenders” and any other Person that shall have become a
party hereto pursuant to an Assignment and Acceptance, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.

“US€ Revolving Loan” means Loans made pursuant to Section 2.04(b).

“Wholly-Owned Guarantor” means a Guarantor that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Parent Borrower and/or
one or more other Wholly-Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”) or by Revolving Facility (e.g., a “US$ Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class
and Type (e.g., a “Eurocurrency Revolving Borrowing”) or by Revolving Facility
(e.g., a “US$ Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Term Commitments. (a) Subject to the terms and conditions set
forth herein, each US Term Lender severally agrees to make a term loan (a “US
Term Loan”) in US dollars to the Parent Borrower on the Second Amendment and
Restatement Effective Date in an amount not to exceed the amount of the US Term
Commitment of such Lender. The US Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Parent Borrower and
notified to the Administrative Agent in accordance with Sections 2.02 and 2.16.

(b) Subject to the terms and conditions set forth herein, each Canadian Term
Lender severally agrees to make a term loan (a “Canadian Term Loan”) in Canadian
dollars to the Canadian Subsidiary Borrower on the Second Amendment and
Restatement Effective Date in an amount not to exceed the amount of the Canadian
Term Commitment of such Lender. The Canadian Term Loans shall be Eurocurrency
Loans.

SECTION 2.02. Procedure for Term Loan Borrowing. Each Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by (a) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days prior to the Second Amendment and Restatement Effective Date
or (b) in the case of an ABR Borrowing, not later 11:00 a.m., New York City
time, on the Second Amendment and Restatement Effective Date) requesting that
the Canadian Term Lenders and US Term Lenders make the Canadian Term Loans and
US Term Loans, as applicable, on the Second Amendment and Restatement Effective
Date and specifying the amount to be borrowed and, except in the case of ABR
Borrowing of US Term Loans, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
Interest Period. Upon receipt of such Borrowing Request the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 10:00 a.m., New
York City time, on the Second Amendment and Restatement Effective Date each
Canadian Term Lender and US Term Lender shall make available to the
Administrative Agent at the applicable Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit the account of the applicable Borrower on
the books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

SECTION 2.03. Repayment of Term Loans. (a) The US Term Loan of each US Term
Lender shall mature in 20 consecutive quarterly installments, each of which
shall be in an amount equal to such Lender’s US Term Percentage multiplied by
the amount set forth below opposite such installment:

          Installment   Principal Amount
September 30, 2006
  $ 7,800,000  
 
       
December 31, 2006
  $ 7,800,000  
 
       
March 31, 2007
  $ 7,800,000  
 
       
June 30, 2007
  $ 7,800,000  
 
       
September 30, 2007
  $ 7,800,000  
 
       
December 31, 2007
  $ 7,800,000  
 
       
March 31, 2008
  $ 7,800,000  
 
       
June 30, 2008
  $ 7,800,000  
 
       
September 30, 2008
  $ 7,800,000  
 
       
December 31, 2008
  $ 7,800,000  
 
       
March 31, 2009
  $ 7,800,000  
 
       
June 30, 2009
  $ 7,800,000  
 
       
September 30, 2009
  $ 7,800,000  
 
       
December 31, 2009
  $ 7,800,000  
 
       
March 31, 2010
  $ 7,800,000  
 
       
June 30, 2010
  $ 7,800,000  
 
       
September 30, 2010
  $ 7,800,000  
 
       
December 31, 2010
  $ 7,800,000  
 
       
March 31, 2011
  $ 7,800,000  
 
       
June 30, 2011
  $ 7,800,000  

(b) The Canadian Term Loan of each Canadian Term Loan Lender shall be repayable
in full on the Maturity Date.

SECTION 2.04. Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, each US$ Revolving Lender agrees to make revolving credit loans
(“US$ Revolving Loans”) in dollars to the Parent Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount that
will not result in such Lender’s US Revolving Credit Exposure exceeding the
amount of such Lender’s Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Parent Borrower may
borrow, prepay and reborrow US$ Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each US€ Revolving
Lender agrees to make revolving credit loans (“US€ Revolving Loans”) in euros to
the Parent Borrower from time to time during the Revolving Commitment Period in
an aggregate principal amount at any one time outstanding which (i) does not
exceed such Lender’s US€ Revolving Commitment and (ii) will not result in such
Lender’s US Revolving Credit Exposure exceeding the amount of such Lender’s US
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Parent Borrower may borrow, prepay and reborrow
US€ Revolving Loans.

(c) Subject to the terms and conditions set forth herein, each Canadian
Revolving Lender agrees to make revolving credit loans (“Canadian Revolving
Loans”) in Canadian dollars to the Canadian Subsidiary Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which does not exceed such Lender’s Canadian Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Canadian Subsidiary Borrower may borrow, prepay and
reborrow Canadian Revolving Loans.

(d) Subject to the terms and conditions set forth herein, each UK Revolving
Lender agrees to make revolving credit loans (“UK Revolving Loans”) in Pounds
Sterling to the UK Subsidiary Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which does not exceed such Lender’s UK Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
UK Subsidiary Borrower may borrow, prepay and reborrow UK Revolving Loans.

SECTION 2.05. Revolving Loans and Borrowings. (a) Each Revolving Loan under any
Revolving Facility shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective Revolving
Commitments under such Revolving Facility. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Commitments of the Lenders
under each Revolving Facility are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.17, (i) each US$ Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Parent Borrower may request
in accordance herewith and (ii) each US€ Revolving Borrowing, Canadian Revolving
Borrowing and UK Revolving Borrowing shall be comprised entirely of Eurocurrency
Loans as the applicable Borrower may request in accordance herewith. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is not less than (i)
$1,000,000 and an integral multiple of $100,000 in excess thereof in the case of
Borrowings denominated in Dollars, (ii) €1,000,000 and an integral multiple of
€100,000 in excess thereof in the case of Borrowings denominated in euros,
(iii) C$1,000,000 and an integral multiple of C$100,000 in excess thereof in the
case of Borrowings denominated in Canadian dollars and (iv) £500,000 and an
integral multiple of £100,000 in excess thereof in the case of Borrowings
denominated in Pounds Sterling. At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is not less than
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.08(e). Each Swingline Borrowing shall be in an amount
that is not less than $100,000. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than an aggregate total of (i) ten US or Euro Eurocurrency Borrowings,
(ii) five Canadian Eurocurrency Borrowings, (iii) five UK Eurocurrency
Borrowings and (iv) three Swingline Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.06. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.05:

(i) the aggregate amount of the requested Borrowing;

(ii) the Revolving Facility under which the Borrowing is to be made:

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a US$ Borrowing, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.09.

If no election as to the Type of any US$ Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.07. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in dollars to the
Parent Borrower from time to time during the Revolving Commitment Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000 or (ii) the total US Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that no Swingline Loan shall be made or
requested to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Parent
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower. The Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by means of a credit to the
general deposit account of the Parent Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
US$ Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which US$ Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each US$ Revolving Lender, specifying in such notice such
Lender’s US$ Revolving Commitment Percentage of such Swingline Loan or Loans.
Each US$ Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s US$ Revolving Commitment
Percentage of such Swingline Loan or Loans. Each US$ Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each US$ Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.09 with respect to Loans made by
such Lender (and Section 2.09 shall apply, mutatis mutandis, to the payment
obligations of the US$ Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the US$
Revolving Lenders. The Administrative Agent shall notify the Parent Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Parent Borrower (or other party on behalf of the
Parent Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the US$ Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Parent Borrower of any default in the payment thereof.

SECTION 2.08. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Parent Borrower may request the issuance of
Letters of Credit denominated in dollars for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Commitment Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Parent Borrower to, or entered into by the Parent
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Parent Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Parent Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $20,000,000
and (ii) the total US Revolving Credit Exposures shall not exceed the total US$
Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date not later than one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the US$ Revolving Lenders, the Issuing Bank
hereby grants to each US$ Revolving Lender, and each US$ Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s US$ Revolving Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each US$ Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s US$ Revolving Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Parent Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Parent Borrower for any
reason. Each US$ Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Parent Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Parent Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Parent Borrower prior to such time on
such date, then not later than 12:00 noon, New York City time, on the Business
Day immediately following the day that the Parent Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that the Parent Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.06 or 2.07 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Parent Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Parent Borrower
fails to make such payment when due, the Administrative Agent shall notify each
US$ Revolving Lender of the applicable LC Disbursement, the payment then due
from the Parent Borrower in respect thereof and such Lender’s US$ Revolving
Commitment Percentage thereof. Promptly following receipt of such notice, each
US$ Revolving Lender shall pay to the Administrative Agent its US$ Revolving
Commitment Percentage of the payment then due from the Parent Borrower, in the
same manner as provided in Section 2.09 with respect to Loans made by such
Lender (and Section 2.09 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Parent
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Parent Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Parent Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Parent Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing (including the first sentence of this
paragraph (f)) shall not be construed to excuse the Issuing Bank from liability
to the Parent Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Parent Borrower to the extent permitted by applicable law) suffered by the
Parent Borrower that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Parent Borrower of its
obligation to reimburse the Issuing Bank and the US$ Revolving Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Parent Borrower shall reimburse such LC Disbursement in full on the
date repayment of such LC Disbursement is due in accordance with
Section 2.08(e), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is due to but excluding the
date that the Parent Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Parent Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the US$ Revolving Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Parent Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Parent Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the US$ Revolving Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in clause (h) or (i) of Article VII.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations with respect to Letters of Credit
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Parent Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Parent Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the Parent
Borrower under this Agreement. If the Parent Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid), together with any
interest amount thereon, shall be returned to the Parent Borrower within three
Business Days after all Events of Default have been cured or waived.

(k) Transition of Existing Letters of Credit.

(i) Upon the Second Amendment and Restatement Effective Date, all Existing
Letters of Credit shall be deemed to have ceased to be outstanding under the
Existing Credit Agreement and shall be deemed instead to have been issued under
this Agreement on the Second Amendment and Restatement Effective Date and to be
outstanding under this Agreement.

(ii) The Parent Borrower represents and warrants to the Administrative Agent,
the Issuing Bank and the Lenders that Schedule 2.08 to this Agreement sets forth
a true and complete listing of all Existing Letters of Credit.

SECTION 2.09. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.07. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent or as otherwise designated by the applicable Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the lesser of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable to the relevant
Borrowing. If any such amount required to be paid by any Lender is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such Lender receives notice from the Administrative Agent,
the Administrative Agent shall be entitled to recover from such Lender, on
demand, such amount with interest thereon calculated from such due date at the
rate set forth in the preceding sentence plus 3%. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.10. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, (i) the applicable Borrower may elect to
continue any Eurocurrency Borrowing by electing successive Interest Periods
therefore and (ii) the Parent Borrower may elect to convert any Borrowing
denominated in dollars to a different Type, all as provided in this Section. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.02 or 2.06, as the case may
be, if such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information (and in the case of Revolving Borrowings, in compliance
with Section 2.05):

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of a Revolving Borrowing denominated in dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Parent Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing denominated in dollars prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. If the applicable Borrower fails to deliver a
timely Interest Election Request with respect to a Borrowing denominated in any
Available Foreign Currency prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period the applicable Borrower shall be deemed to have elected to
continue such Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) each Eurocurrency
Borrowing denominated in any Available Foreign Currency shall be due and payable
on the last day of the Interest Period applicable thereto.

SECTION 2.11. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date.

(b) The Parent Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments under any Revolving Facility; provided that (i) each
reduction of the Revolving Commitments under any Revolving Facility shall be in
an amount that is an integral multiple of $100,000, in the case of US$ Revolving
Commitments, the dollar equivalent of €100,000, in the case of US€ Revolving
Commitments, C$100,000, in the case of Canadian Revolving Commitments, or
£50,000, in the case of UK Revolving Commitments, as applicable, and not less
than $1,000,000, in the case of US$ Revolving Commitments, the dollar equivalent
of €1,000,000, in the case of US€ Revolving Commitments, C$1,000,000, in the
case of Canadian Revolving Commitments, or £500,000, in the case of UK Revolving
Commitments, as applicable, and (ii) the Parent Borrower shall not terminate or
reduce the Revolving Commitments under a Revolving Facility if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.13, (i) the US Revolving Credit Exposures would exceed the total US$
Revolving Commitments, (ii) the Canadian Revolving Loans would exceed the total
Canadian Revolving Commitments or (iii) the UK Revolving Loans would exceed the
total UK Revolving Commitments.

(c) The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any written notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Parent Borrower pursuant to this Section shall be irrevocable; provided that
a notice of termination of the Revolving Commitments delivered by the Parent
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.

SECTION 2.12. Repayment of Revolving Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower. The Parent Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Swingline Loan Maturity Date;
provided that on each date that a US$ Revolving Borrowing is made, the Parent
Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the applicable Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

SECTION 2.13. Optional Prepayments. (a) Subject to Section 2.19, each Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

(b) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.11, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.11. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Revolving Lenders
of the contents thereof. Each partial prepayment of any Revolving Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type as provided in Section 2.05. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.16.

SECTION 2.14. Mandatory Prepayments. (a) If any Indebtedness shall be issued or
incurred by any Consolidated Entity (other than as permitted under
Section 6.01), an amount equal to 100% of the Net Cash Proceeds shall be applied
on the date of such issuance or incurrence toward the prepayment of the US Term
Loans as set forth in Section 2.14(d); provided that no prepayment shall be
required to be made pursuant to this subsection (a) if the Leverage Ratio on the
last the day of the fiscal quarter most recently ended is 2.00 to 1.00 or less.

(b) If on any date any Consolidated Entity shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, an amount equal to 50% of such Net Cash Proceeds
shall be applied on such date toward the prepayment of the US Term Loans as set
forth in Section 2.14(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the US Term Loans.

(c) If on any date any Consolidated Entity shall receive Net Cash Proceeds in
connection with any Receivables Financing Program then such Net Cash Proceeds
shall be applied on such date toward the prepayment of the US Term Loans as set
forth in Section 2.14(d).

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.14 shall be applied to the remaining installments thereof as directed
by the Parent Borrower and in accordance with Section 2.21(b). Prepayments shall
be made, first, to ABR Loans and, second, to Eurocurrency Loans and in each
case, together with accrued interest to the date of such prepayment on the
amount prepaid and the principal amount of Term Loans and accrued interest
thereon to be paid by the applicable Borrower pursuant to any such prepayment
shall not exceed in the aggregate the applicable portion of Net Cash Proceeds
with respect to such prepayment.

SECTION 2.15. Fees. (a) The Parent Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the Second Amendment and
Restatement Effective Date to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days, except that commitment fees on UK Borrowings shall
be computed on the bases of a year of 365 days, and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). For purposes of this Section 2.15(a), the unused amount of the Revolving
Commitment of any Revolving Lender shall be deemed to be the excess of (i) the
aggregate Revolving Commitment of such Lender over (ii) the aggregate Revolving
Credit Exposure of such Lender (exclusive of Swingline Exposure).

(b) The Parent Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurocurrency Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Second Amendment and
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Parent Borrower and the Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Second Amendment and
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, administration, amendment, payment, negotiation, renewal or extension
of any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Second Amendment and Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Parent Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.16. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, immediately upon the occurrence of an Event
of Default under Article VII(a), (b), (h) or (i), and in all other cases at the
option of the Required Lenders which may be exercised following the occurrence
of any other Event of Default, the Loans (and, to the extent permitted by law,
overdue interest, fees and other amounts) shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section and (ii) in the case of overdue interest,
fees and other amounts, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Commitment Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (x) interest computed on UK Borrowings shall be computed on the
basis of a year of 365 days and (y) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.17. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Majority Facility Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Parent Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (ii) (A) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be made as
an ABR Borrowing and (B) no new Eurocurrency Borrowings denominated in any
Available Foreign Currency shall be permitted; provided that continuations of
Eurocurrency Borrowings denominated in any Available Foreign Currency shall be
permitted using an Adjusted LIBO Rate or LIBO Rate, as applicable, reasonably
determined by the Administrative Agent.

SECTION 2.18. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
Nothing in this Section 2.18(a) shall override the provisions of Section 2.20.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.19. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow any Eurocurrency
Loan, continue as a Eurocurrency Loan or prepay any Eurocurrency Revolving Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.13(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Parent Borrower pursuant to Section 2.22, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Parent Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any Obligation
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if any Loan Party shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, a Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions and (iii) such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any Obligation (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that such Loan Party shall not be
obligated to make payment to the Administrative Agent, any Lender or the Issuing
Bank pursuant to this Section 2.20 in respect of penalties, interest or other
liabilities attributable to any Indemnified Taxes or Other Taxes, if (i) written
demand for such payment has not been made by the Administrative Agent, Lender or
Issuing Bank within 90 days from the date on which such party knew of the
imposition of Indemnified Taxes or Other Taxes by the relevant Governmental
Authority or (ii) such penalties, interest or other liabilities are attributable
to the gross negligence or willful misconduct of the Administrative Agent,
Lender or Issuing Bank, as the case may be. After the Administrative Agent,
Lender or the Issuing Bank learns of the imposition of Indemnified Taxes or
Other Taxes, such party will act in good faith to promptly notify the applicable
Loan Party of its obligations hereunder. A certificate as to the amount of such
payment or liability delivered to the applicable Loan Party by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) If the Administrative Agent, any Lender or the Issuing Bank shall become
aware that it is entitled to receive a refund from a relevant Governmental
Authority in respect of Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party pursuant to this Section 2.20, it shall promptly
notify such Loan Party of the availability of such refund and shall, within 90
days after receipt of a request by such Loan Party (whether as a result of
notification that it has made to such Loan Party or otherwise), make a claim to
such Governmental Authority for such refund at such Loan Party’s expense. If the
Administrative Agent, any Lender or the Issuing Bank receives a refund in
respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party pursuant to this Section 2.20, or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.20, it
shall promptly notify such Loan Party of such refund and shall within 90 days
from the date of receipt of such refund pay over the amount of such refund
(including any interest paid or credited by the relevant Governmental Authority
with respect to such refund) to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, Lender or the Issuing Bank; provided, however, that such Loan Party, upon
the request of such party, agrees to repay the amount paid over to such Loan
Party (plus penalties, interest or other charges due to the appropriate
Governmental Authority in connection therewith) to such party in the event such
party is required to repay such refund to such Governmental Authority. Nothing
in this Section 2.20(e) shall require any Lender to make available its tax
returns or any other information relating to its taxes that it deems to be
confidential.

(f) If any Loan Party determines in good faith that a reasonable basis exists
for contesting the imposition of Taxes with respect to a Lender, the
Administrative Agent or the Issuing Bank, the relevant Lender, the
Administrative Agent or the Issuing Bank, as the case may be, shall cooperate
with such Loan Party in challenging such Taxes at such Loan Party’s expense if
requested by such Loan Party.

(g) The Administrative Agent, any Lender and the Issuing Bank shall use
reasonable efforts to comply timely with any certification, identification,
information, documentation or other reporting requirements if such compliance is
required by law, regulation, administrative practice or an applicable treaty as
a precondition to exemption from, or reduction in the rate of, deduction or
withholding of any Indemnified Taxes or Other Taxes for which any Loan Party is
required to pay any additional amounts payable to or for the account of the
Administrative Agent, any Lender and the Issuing Bank pursuant to this
Section 2.20; provided that complying with such requirements would not be
materially more onerous (in form, in procedure or in the substance of
information disclosed) to the Administrative Agent, any Lender and the Issuing
Bank than complying with the comparable information or other reporting
requirements imposed under U.S. tax law, regulations and administrative
practice.

(h) Each Foreign Lender (or Transferee who becomes a Foreign Lender) shall
deliver to the Loan Party and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Loan Party under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Foreign Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation). In
addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Loan Party at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Loan Party (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Foreign Lender shall not be required to
deliver any form pursuant to this paragraph that such Non U.S. Lender is not
legally able to deliver.

(i) For any period with respect to which a Foreign Lender has failed to provide
the Parent Borrower or the Administrative Agent with the appropriate form as
required by Section 2.20(g) or (h) (whether or not such Lender is lawfully able
to do so, unless such failure is due to a change in treaty, law or regulation
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to indemnification under Section
2.20(a) or (b) with respect to Indemnified Taxes; provided that if a Foreign
Lender, otherwise exempt from or subject to a reduced rate of withholding tax,
becomes subject to U.S. withholding taxes because of its failure to deliver a
form required hereunder, the applicable Loan Party shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such taxes at
the Lender’s expense.

(j) Notwithstanding the foregoing, the Canadian Subsidiary Borrower shall not be
required to indemnify or pay any additional amounts in respect of Canadian Taxes
(including for greater certainty in respect of Taxes under Part XIII of the
Income Tax Act (Canada) and regulations promulgated thereunder (the “Canadian
Tax Act”)) applicable to any amount payable with respect to any Canadian
Revolving Loan or portion thereof pursuant to this Section 2.20 to any Canadian
Revolving Lender that is not a Canadian Qualified Lender. For the purpose
hereof, “Canadian Qualified Lender” means a Lender which (i) is not a
“non-resident” within the meaning of the Canadian Tax Act or (ii) is an
“authorized foreign bank” within the meaning of the Canadian Tax Act, but only
in respect of an amount payable with respect to any Canadian Revolving Loan or
portion thereof that is paid or credited in respect of its “Canadian banking
business” within the meaning of the Canadian Tax Act.

(k) Each Lender which has agreed to make Loans to any Subsidiary Borrower that
is not incorporated or organized under the laws of the jurisdiction under which
such Subsidiary Borrower is incorporated or organized or is not a resident for
taxation purposes of such Subsidiary Borrower’s country of tax residence, shall
upon written request by such Subsidiary Borrower, deliver to such Subsidiary
Borrower or the applicable Governmental Authority any form or certificate
required in order that any payment by such Subsidiary Borrower under this
Agreement to such Lender may be made free and clear of, and without deduction or
withholding for or on account of any tax (or to allow any such deduction or
withholding to be at a reduced rate) imposed on such payment under the laws of
the jurisdiction under which such Subsidiary Borrower is incorporated or
organized or is otherwise a resident for taxation purposes.

SECTION 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Loan Party shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.18,
2.19 or 2.20, or otherwise) prior to 12:00 noon, Local Time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office specified in
Section 10.01, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.18, 2.19, 2.20 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All
principal and interest payments in respect of any Loan shall be made in the
currency in which such Loan was made and all other payments hereunder shall be
made in dollars.

(b) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Loans under any Facility shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders under such Facility. The amount of each principal prepayment of
the Term Loans shall be applied to reduce the then remaining installments of the
Term Loans under such Term Facility, pro rata based upon the respective then
remaining principal amounts thereof. Amounts prepaid on account of Term Loans
may not be reborrowed.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the applicable
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the lesser of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If any such amount required to be paid
by any Lender or the Issuing Bank is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender or Issuing Bank receives notice from the Administrative Agent, the
Administrative Agent shall be entitled to recover from such Lender or Issuing
Bank, on demand, such amount with interest thereon calculated from such due date
at the rate set forth in the preceding sentence plus 3%.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03, 2.07(c), 2.08(d) or (e), 2.09(b) or 2.21(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. Any amounts
so applied shall nevertheless discharge the obligations of the applicable
Borrower to such Lender to the extent of such application.

SECTION 2.22. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.18, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.18 or 2.20, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Loan Party hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment; the mere existence of such costs and
expenses shall not be deemed to be disadvantageous to such Lender.

(b) If any Lender requests compensation under Section 2.18, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender defaults in its obligation to fund Loans hereunder, then the applicable
Loan Party may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee shall be
identified to such Lender by the applicable Loan Party and may be another
Lender, if a Lender accepts such assignment); provided that (i) such Loan Party
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Loan Party (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling such Loan Party to require such
assignment and delegation cease to apply.

SECTION 2.23. Additional Revolving Commitments. Subject to the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender, the Parent
Borrower may request that the existing US$ Revolving Lenders increase their
respective US$ Revolving Commitments and/or that additional Lenders be added to
this Agreement until such time as the aggregate US$ Revolving Commitments are
equal to $300,000,000. Each existing US$ Revolving Lender shall have the right
(but not the obligation) to increase its US$ Revolving Commitment based on its
US$ Revolving Commitment Percentage (with a pro rata right of overallotment
extended to the existing Revolving Lenders) on the same terms and conditions
being offered to any additional US$ Revolving Lenders. Schedule 2.04 shall be
automatically amended to reflect any existing US$ Revolving Lender’s increased
US$ Revolving Commitment. By its signature of a counterpart hereof (and
subsequent to its delivery of a completed Administrative Questionnaire to the
Administrative Agent), each additional US$ Revolving Lender shall be a “US$
Revolving Lender” for all purposes hereunder and Schedule 2.04 shall be
automatically amended to reflect such additional US$ Revolving Lender’s US$
Revolving Commitment. Upon increasing its US$ Revolving Commitment or becoming a
“US$ Revolving Lender” hereunder, each US$ Revolving Lender shall automatically
be responsible for its US$ Revolving Commitment Percentage of the US Revolving
Credit Exposure and shall pay to the Administrative Agent its US$ Revolving
Commitment Percentage of the US$ Revolving Loans which shall then be applied to
prepay amounts outstanding to the other US$ Revolving Lenders in accordance with
Section 2.12 and subject to compensation of the Lenders pursuant to
Section 2.18.

SECTION 2.24. Prepayments Required Due to Currency Fluctuation. (a) Not later
than 1:00 p.m., New York City time, on the last Business Day of each fiscal
quarter of the Consolidated Entities or at such other time as is reasonably
determined by the Administrative Agent (the “Calculation Time”), the
Administrative Agent shall determine the Dollar Equivalent of the total US
Revolving Credit Exposures outstanding as of such date.

(b) If at the Calculation Time, the Dollar Equivalent of (i) the total
outstanding US Revolving Credit Exposures exceed the total US$ Revolving
Commitments then in effect or (ii) the total US€ Revolving Loans outstanding
exceeds the total US€ Revolving Commitments then in effect, in each case, by 5%
or more, then within five Business Days of notice to the applicable Borrower
thereof, such Borrower shall prepay Revolving Loans or Swingline Loans or cash
collateralize the outstanding Letters of Credit in an aggregate principal amount
at least equal to such excess. Nothing set forth in this Section 2.24(b) shall
be construed to require the Administrative Agent to calculate compliance under
this Section 2.24(b) other than at the times set forth in Section 2.24(a).

ARTICLE III

Representations and Warranties

The Parent Borrower represents and warrants to the Lenders (as to itself and its
subsidiaries) that:

SECTION 3.01. Organization; Powers. Except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Consolidated Entities is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own or lease its property
and to carry on its business as now conducted and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 sets forth the correct and complete list of each
Subsidiary, as of the Second Amendment and Restatement Effective Date,
indicating (a) its jurisdiction of organization, (b) its ownership (by holder
and percentage interest), (c) its business and primary geographic scope of
operation and (d) whether such Subsidiary is a Material Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate, partnership, limited
liability company or trust powers and have been duly authorized by all necessary
corporate and, if required, stockholder, partner, member or beneficiary action.
Each Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or those which the failure to obtain or make
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Consolidated
Entity or any order or decree of any Governmental Authority binding on or
affecting any Consolidated Entity where such violation of such order or decree,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Consolidated Entity or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any Consolidated Entity, where such violation or result, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Consolidated Entity, except pursuant to the terms of any Loan
Document.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Parent
Borrower has heretofore furnished to the Lenders (i) the audited consolidated
balance sheets of the Consolidated Entities and the related statements of
income, stockholders equity and cash flows as of and for the fiscal years ended
December 27, 2003, December 25, 2004 and December 31, 2005 reported on by
PriceWaterhouseCoopers LLP, independent public accountants, and (ii) the
unaudited consolidated and consolidating balance sheets of the Consolidated
Entities and the related statements of income, stockholders equity and cash
flows as of and for each fiscal quarter since December 31, 2005 as to which such
financial statements are available. Such financial statements in clauses (i) and
(ii) above present fairly, in all material respects, the financial condition and
results of operations and cash flows of the Consolidated Entities as of such
dates and for such periods in accordance with GAAP.

(b) Except for Disclosed Matters, since December 31, 2005, there has been no
change that could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Consolidated Entities has good title
to, or valid leasehold interests in, all its real and personal property material
to its business reflected in the financial statements described in Section 3.04,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes or to the extent that the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(b) Each of the Consolidated Entities owns, or is licensed to use, all
trademarks, tradenames, service marks, service names, copyrights, patents,
domain names and other intellectual property material to its business to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and, to the knowledge
of the Consolidated Entities, the use thereof by the Consolidated Entities does
not infringe upon the rights of any other Person, and, to the knowledge of
Consolidated Entities, no Person has infringed upon the rights of the
Consolidated Entities thereto where such infringement, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Consolidated Entities, threatened
against or affecting any Consolidated Entities (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, any other Loan Document or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Consolidated Entity (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Consolidated
Entities is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. No Consolidated Entity is required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

SECTION 3.09. Taxes. Each of the Consolidated Entities has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the applicable Consolidated Entity has set aside on its books adequate
reserves in conformity with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as disclosed on Schedule 3.10, the
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $30,000,000 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $30,000,000 the fair market value of the assets of all such underfunded
Plans.

SECTION 3.11. Disclosure. The Parent Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any
Consolidated Entity is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Consolidated Entity to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.12. Security Documents. The Security Documents are effective to create
in favor of the Administrative Agent for its benefit and the ratable benefit of
the Lenders a legal, valid and enforceable perfected first-priority Lien on the
Collateral as security for the Obligations.

SECTION 3.13. Federal Reserve Regulations. (i) No Consolidated Entity is engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of buying or carrying Margin Stock (as defined under
Regulation U). (ii) No part of the proceeds of any Loan, and no Letter of
Credit, will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or X.

SECTION 3.14. Solvency. Immediately after the consummation of the Transactions
(a) the fair value of the assets of each Loan Party at a fair valuation will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, considering all financing
alternatives and potential asset sales reasonably available to such Loan Party;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, considering all financing alternatives and potential asset sales
reasonably available to such Loan Party; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Second Amendment and Restatement Effective Date.

ARTICLE IV

Conditions

SECTION 4.01. Second Amendment and Restatement Effective Date. The obligations
of the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from the
parties to any (i) Guarantee Agreement, (ii) Mortgage, (iii) Pledge Agreement
and (iv) Security Agreement in effect on and prior to the Second Amendment and
Restatement Effective Date either (A) a counterpart of the Second Acknowledgment
and Confirmation signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of the Second Acknowledgment and
Confirmation) that such party has signed a counterpart of the Second
Acknowledgment and Confirmation, in each case, substantially in the form of
Exhibit G.

(c) The Administrative Agent (or its counsel) shall have received a title
bringdown report for each of the Mortgaged Properties set forth on
Schedule 1.01(b) showing no Liens affecting such Mortgaged Properties except for
Permitted Encumbrances and Liens existing as of December 20, 2005.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Second
Amendment and Restatement Effective Date) from counsel to the Parent Borrower
and its Subsidiaries as follows:

(i) Davis Polk & Wardwell, special New York counsel, substantially in the form
of Exhibit B-1;

(ii) Jody Acford, General Counsel for the Consolidated Entities, substantially
in the form of Exhibit B-2;

(iii) Morris, Nichols, Arsht & Tunnell, special Delaware counsel, substantially
in the form of Exhibit B-3;

(iv) Stikeman Elliott, special Canadian counsel, in form and substance
reasonably satisfactory to the Administrative Agent; and

(v) Dickson Minto WS, special Scottish counsel, in form and substance reasonably
satisfactory to the Administrative Agent.

The Parent Borrower hereby requests such counsel to deliver such opinion.

(e) The Administrative Agent shall have received (i) the financial statements
referred to in Section 3.04(a) and (ii) a pro forma consolidated balance sheet
and related statement of income as at the date of the most recent consolidated
balance sheet delivered pursuant to clause (i) adjusted to give effect to the
Transactions, the Phase II-IV Clinical Services Sale and issuance of the 2.25%
Convertible Notes as if such transactions had occurred on such date.

(f) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the Transactions and any other legal matters relating to each
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(g) The Administrative Agent shall have received a certificate, dated as of the
Second Amendment and Restatement Effective Date and signed by the President, a
Vice President or the Financial Officer of each of the Parent Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Second Amendment and Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder.

(i) All consents and approvals necessary to be obtained from any Governmental
Authority or other Person in connection with the financing contemplated hereby
and the continuing operation of the Consolidated Entities shall have been
obtained and be in full force and effect.

(j) Each Lender shall have received, at least five Business Days prior to the
Second Amendment and Restatement Effective Date, all applicable documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the United States PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) which is requested by such Lender at least
ten Business Days prior to the Second Amendment and Restatement Effective Date.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including on the Second Amendment and Restatement
Effective Date), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties set forth in this Agreement and the other
Loan Documents shall be true and correct in all material respects (if not
qualified as to materiality or Material Adverse Effect) or in any respect (if so
qualified) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and there shall be
no laws, rules, regulations or orders that would cause the making or maintaining
of such Loan or such Letter of Credit to be unlawful or otherwise unenforceable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized to the satisfaction of the Administrative Agent) and all LC
Disbursements shall have been reimbursed, the Parent Borrower (as to itself and
its subsidiaries) covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Parent Borrower
will furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within the period within which the
Parent Borrower is required to deliver its annual report on Form 10-K under the
Exchange Act and the regulations promulgated by the SEC thereunder for of each
fiscal year of the Consolidated Entities, its audited consolidated and unaudited
consolidating balance sheets of the Consolidated Entities and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all such consolidated financial statements
being reported on by PriceWaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Consolidated Entities on a consolidated basis in accordance
with GAAP consistently applied and certified by its Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Consolidated Entities in accordance with GAAP consistently
applied;

(b) as soon as available, but in any event within the period within which the
Parent Borrower is required to deliver its quarterly report on Form 10-Q under
the Exchange Act and the regulations promulgated by the SEC thereunder for each
of the first three fiscal quarters of the Consolidated Entities, its
consolidated and consolidating balance sheets of the Consolidated Entities and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding date or period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by its
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Consolidated Entities in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) prior to the consummation of a Permitted Acquisition (or, if the aggregate
consideration paid for such Permitted Acquisition is less than $20,000,000,
within 30 days thereafter), the audited or, if the audited is unavailable, the
unaudited balance sheets of the acquired Person (or part thereof) as of the most
recently ended calendar quarter and related statements of income and cash flows
for the most recently ended four calendar quarters and, if available, for the
calendar months ended in the calendar quarter during which such Permitted
Acquisition occurs;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of its Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.10 and 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements for the 2005 fiscal year referred to in Section 3.04(b)(1)(A) and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements, registration statements and other materials
filed by any Consolidated Entity with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by any
Consolidated Entity to its shareholders generally, as the case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Consolidated
Entity, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request.

The information required to be delivered by paragraphs (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Parent Borrower posts such information on its website on the Internet at
www.criver.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov; provided that the Parent Borrower shall give notice of
any such posting to the Administrative Agent (who shall then give notice of any
such posting to the Lenders); provided further, that the Parent Borrower shall
deliver paper copies of any such information to the Administrative Agent if the
Administrative Agent or any Lender requests the Parent Borrower to deliver such
paper copies until written notice to cease delivering such paper copies is given
by the Administrative Agent.  

SECTION 5.02. Notices of Material Events. The Parent Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Consolidated
Entity or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Consolidated Entities in an aggregate amount exceeding
$2,500,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
its Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Consolidated Entity will do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, licenses, permits,
privileges and franchises material to the conduct of its business (except, in
the case of this clause (ii), where failure to do so could not reasonably be
expected to result in a Material Adverse Effect); provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or
closure of a division permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. Each Consolidated Entity will pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Consolidated Entity has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Each Consolidated Entity
will (a) keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights. Each Consolidated Entity
will keep proper books of record and account required for the Parent Borrower to
deliver the financial statements and information required by Section 5.01. Each
Loan Party will permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (and by this provision each Loan Party authorizes such accountants
to discuss with such representatives thereafter, finances and condition of each
such Loan Party, whether or not such Loan Party is present), all at such
reasonable times and as often as reasonably requested and the Parent Borrower
shall reimburse the Administrative Agent and any Lender for the reasonable
expenses incurred in connection with the exercise of such rights (except that
the Parent Borrower shall only be required to reimburse the Administrative Agent
or any Lender for expenses incurred in connection with one such visit or
inspection per fiscal year, unless an Event of Default has occurred and is
continuing).

SECTION 5.07. Compliance. Each Consolidated Entity will comply with all
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit.

(a) The proceeds of the Term Loans shall be used (i) to refinance the term loans
outstanding under the Existing Credit Agreement and (ii) for general corporate
purposes (including working capital, capital expenditures, Permitted
Acquisitions and dividends on and repurchases of Capital Stock of the Parent
Borrower).

(b) The proceeds of Revolving Loans shall be used for general corporate purposes
(including working capital, capital expenditures, Permitted Acquisitions and
dividends on and repurchases of Capital Stock of the Parent Borrower).

(c) Letters of Credit will be issued only to support obligations of the Parent
Borrower and any Wholly-Owned Guarantor incurred in the ordinary course of
business or pursuant to a Permitted Acquisition.

(d) No part of the proceeds of any Loan, and no Letter of Credit, will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

SECTION 5.09. Additional Material Subsidiaries. (a) Promptly upon any Domestic
Subsidiary becoming a Material Domestic Subsidiary after the Second Amendment
and Restatement Effective Date, the Parent Borrower will (i) cause such Domestic
Subsidiary to guarantee the Obligations, pursuant to a Guarantee substantially
in the form of the Guarantee Agreement or otherwise reasonably satisfactory to
the Administrative Agent, (ii) if the Collateral Release Date has not occurred
(x) cause the Obligations to be secured by a perfected first-priority lien on
all of the personal property of such Domestic Subsidiary, pursuant to a Security
Agreement, a Pledge Agreement and other such documents and instruments including
Uniform Commercial Code financing statements required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded so
that the Administrative Agent, for its benefit and the ratable benefit of the
Lenders, shall have a legal, valid and enforceable perfected first-priority Lien
on the Collateral (and subject to any limitations and exceptions consistent with
those contained in any such documents or instruments) and (y) cause all
outstanding Capital Stock of such Domestic Subsidiary owned directly or
indirectly by any Loan Party to be subject to a perfected first-priority Lien,
pursuant to a Pledge Agreement and (iii) deliver such proof of corporate,
partnership or limited liability company action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered
pursuant to Article IV or as the Administrative Agent shall have reasonably
requested.

(b) Promptly upon any Foreign Subsidiary becoming a Material Subsidiary after
the Second Amendment and Restatement Effective Date and prior to the Collateral
Release Date, the Parent Borrower and each other Material Domestic Subsidiary
will (i) cause all of the Capital Stock of such Foreign Subsidiary owned by the
Parent Borrower and the Material Domestic Subsidiaries to be pledged and
delivered (provided that no more than 65% of the outstanding voting Capital
Stock of any Foreign Subsidiary owned by the Parent Borrower and the Material
Domestic Subsidiaries shall be required to be pledged and delivered) to the
Administrative Agent for its benefit and the ratable benefit of the Lenders,
pursuant to a Pledge Agreement (or other agreement reasonably satisfactory to
the Administrative Agent) and (ii) deliver such proof of corporate, partnership
or limited liability company action, incumbency of officers, opinions of counsel
and other documents as is consistent with those delivered pursuant to Article IV
or as the Administrative Agent shall have reasonably requested.

SECTION 5.10. Cash Management. The Parent Borrower agrees to cause, to the
extent necessary to satisfy all of the Obligations, all Subsidiaries that are
not Loan Parties to either distribute assets or loan funds to the Parent
Borrower, to the extent permitted by applicable law.

SECTION 5.11. Environmental Laws. The Parent Borrower will cause each
Consolidated Entity to comply in all material respects with all applicable
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.12. Maintenance of Ratings. The Parent Borrower will cause (a) a
Senior Implied Rating, in the case of Moody’s or (b) an Issuer Credit Rating, in
the case of S&P, for the Parent Borrower to be maintained at all times.

SECTION 5.13. Further Assurances. Prior to the Collateral Release Date: (a) Each
Loan Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any applicable law, or which the Administrative Agent may
reasonably request, to cause the Administrative Agent, for the benefit of itself
and the ratable benefit of the Lenders, to maintain a legal, valid and
enforceable perfected first priority Lien on the Collateral (subject to the
limitations, exceptions and qualifications set forth in the Loan Documents), all
at the expense of the Loan Parties.

(b) Each Loan Party will also provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized to the
satisfaction of the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Parent Borrower (as to itself and its subsidiaries)
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. No Consolidated Entity will create, incur, assume or
permit to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness existing on the date hereof as set forth on Schedule 6.01, and
any extensions, renewals, refinancings or replacements of any such Indebtedness
so long as (i) the principal or face amount of, or interest rate or fees or
other amounts (exclusive of commissions and other similar issuance costs)
payable in connection with, any such Indebtedness is not increased, (ii) the
dates upon which payments are to be made are not advanced and (iii) the
subordination terms, if any, are not modified in any manner that is adverse to
the Lenders, in connection with any such extension, renewal, refinancing or
replacement;

(c) Indebtedness of any Consolidated Entity to any other Consolidated Entity
permitted by Section 6.04;

(d) (i) Indebtedness of any Consolidated Entity incurred to finance the
acquisition, construction or improvement of any assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets (including in a Permitted Acquisition) or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof so long as such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) Indebtedness of the Foreign Subsidiaries;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $50,000,000 at any time outstanding;

(e) Indebtedness of any Consolidated Entity as an account party in respect of
trade letters of credit;

(f) Permitted Additional Indebtedness of the Parent Borrower;

(g) Indebtedness not otherwise expressly permitted by this Section 6.01 in an
aggregate principal or face amount outstanding at any time not to exceed
$30,000,000; and

(h) Hedge Agreements permitted under Section 6.05.

SECTION 6.02. Liens. No Consolidated Entity will create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a) Liens created under the Security Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Consolidated Entity existing on the
date hereof and extensions and renewals thereof; provided that (i) such Lien
shall not apply to any other property or asset of any Consolidated Entity and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof (and extensions and renewals thereof (but not increases thereof));

(d) any Lien existing on any property or asset prior to the acquisition thereof
by any Consolidated Entity or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) if such Lien secures Indebtedness, such
Indebtedness is permitted by clause (d), (e) or (g) of Section 6.01, (ii) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (iii) such Lien shall
not apply to any other property or assets of any Consolidated Entity and
(iv) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and any extensions, renewals, refinancings or replacements thereof,
subject to clause (b) of Section 6.01 with respect to any Indebtedness permitted
by such clause;

(e) any Lien on assets acquired, constructed or improved by any Consolidated
Entity; provided that (i) such Lien secures Indebtedness permitted by
clause (d)(i) or (g) of Section 6.01, (ii) such Lien and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such assets and (iv) such Lien shall not apply to any other property or assets
of any Consolidated Entity;

(f) any Lien securing payment of any obligation under any Hedging Agreement
permitted by Section 6.01(h); and

(g) any Lien on any property or asset of a Foreign Subsidiary that secures
Indebtedness permitted by Section 6.01(d)(ii) or 6.01(g).

SECTION 6.03. Fundamental Changes. (a) No Consolidated Entity will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Parent Borrower
in a transaction in which the Parent Borrower is the surviving corporation,
(ii) any Subsidiary may merge into any Wholly-Owned Subsidiary in a transaction
in which the surviving entity is a Wholly-Owned Subsidiary and, if any party to
such merger is a Loan Party, is or becomes a Loan Party, (iii) any Subsidiary
(other than a Loan Party) may liquidate or dissolve if the Parent Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent Borrower, is not materially disadvantageous to the
Lenders and could not reasonably be expected to have a Material Adverse Effect,
(iv) any Foreign Subsidiary may merge into any other Foreign Subsidiary that is
a Wholly-Owned Subsidiary in a transaction in which a Foreign Subsidiary that is
a Wholly-Owned Subsidiary is the surviving corporation, (v) Charles River
Australia, Charles River Mexico and Charles River Proteomics may be sold,
liquidated or dissolved and may take any action described in clauses (h) or
(i) of Article VII so long as the Parent Borrower receives its ratable portion
of the net proceeds available to the equity holders in connection with such
liquidation or dissolution, (vi) any Wholly-Owned Subsidiary may merge into any
Person in order to consummate a Permitted Acquisition permitted by
Section 6.04(e) so long as after giving effect thereto the Person surviving such
merger is a Subsidiary and (vii) any Consolidated Entity may effect the closure
of a division in such Consolidated Entity.

(b) No Consolidated Entity will engage to any material extent in any business
other than businesses of the type conducted by the Consolidated Entities on the
date of execution of this Agreement and businesses reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No
Consolidated Entity will purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) any Capital Stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit (or
any material portion thereof), except:

(a) Permitted Investments;

(b) Investments by the Consolidated Entities in any other Consolidated Entity;

(c) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) extensions of trade credit in the ordinary course of business;

(e) Permitted Acquisitions by any Consolidated Entity so long as (i) after
giving effect to such Permitted Acquisition, the Leverage Ratio is not more than
2.75 to 1.00 on a pro forma basis recomputed as at the last day of the most
recently ended fiscal quarter of the Consolidated Entities as if such Permitted
Acquisition had occurred on the first day of the period for testing such
compliance or (ii) the aggregate amount of cash and non-cash consideration
(including the concurrent repayment or assumption of Indebtedness exclusive of
earn-outs and other contingent payments) paid in respect of such Permitted
Acquisition does not exceed $10,000,000;

(f) investments consisting of Hedging Agreements permitted by Section 6.05;

(g) investments consisting of non-cash consideration received pursuant to a
disposition of assets permitted by Section 6.06;

(h) investments by or investments in Foreign Subsidiaries (not otherwise
permitted by this Section 6.04) in an aggregate amount at any time outstanding
not to exceed $15,000,000;

(i) so long as no Event of Default shall have occurred or would result
therefrom, other investments constituting minority investments in Capital Stock
of Persons engaged in a commercial business activity similar to the principal
business activities of the Parent Borrower on the Second Amendment and
Restatement Effective Date, or reasonably related or ancillary or complementary
thereto, at any time outstanding shall not exceed $100,000,000;

(j) investments consisting of accounts receivable and/or related ancillary
rights or assets, or interests therein by any Consolidated Entity in any
Receivables Subsidiary; and

(k) investments held by any Person at the time it becomes a Subsidiary pursuant
to a Permitted Acquisition and not made in contemplation of or in connection
with such Permitted Acquisition.

SECTION 6.05. Hedging Agreements. No Consolidated Entity will enter into any
Hedging Agreement, other than Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which such Consolidated Entity
is exposed in the conduct of its business or the management of its liabilities.

SECTION 6.06. Disposition of Assets. No Consolidated Entity will Dispose of any
asset, including any Capital Stock, except:

(a) Dispositions of cash, Permitted Investments and other current assets,
inventory and used or surplus equipment in the ordinary course of business;

(b) Dispositions to any other Consolidated Entity; provided that the sum of the
aggregate fair market value of all assets Disposed of by a Loan Party to any
Consolidated Entity that is not a Loan Party (excluding Dispositions consisting
of cash contributions otherwise permitted by this Agreement) during the term of
this Agreement together with all Dispositions permitted under clause (e) of this
Section 6.06 shall not exceed 20% of the total tangible assets of the
Consolidated Entities as of the last day of the most recently ended fiscal
quarter of the Consolidated Entities as determined on a consolidated basis in
accordance with GAAP;

(c) Dispositions of the assets or Capital Stock of Charles River Australia,
Charles River China, Charles River Mexico or Charles River Proteomics;

(d) Dispositions of accounts receivable and/or related ancillary rights or
assets, or interests therein to any Receivables Subsidiary pursuant to a
Receivables Financing Program;

(e) Dispositions of assets (including Capital Stock of Subsidiaries) that are
not permitted by any other clause of this Section 6.06; provided that the sum of
the aggregate fair market value of all assets Disposed of during the term of
this Agreement in reliance upon clause (e) of this Section 6.06, together with
all assets Disposed of by a Loan Party to any Consolidated Entity that is not a
Loan Party pursuant to clause (b) of this Section 6.06, shall not exceed 20% of
the total tangible assets of the Consolidated Entities as of the last day of the
most recently ended fiscal quarter of the Consolidated Entities as determined on
a consolidated basis in accordance with GAAP; and

(f) the Phase II-IV Clinical Services Sale;

provided that (x) all Dispositions permitted by this Section 6.06 shall be made
for fair value as agreed to in an arm’s length transaction and (y) any sale,
transfer or Disposition permitted by clauses (b) or (e) of this Section 6.06 for
consideration in excess of $5,000,000 shall be for at least 50% cash
consideration and any non-cash consideration received in connection with such
sale, transfer or disposition shall be permitted under Section 6.04(g).

SECTION 6.07. Transactions with Affiliates. No Consolidated Entity will sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Consolidated Entity than could be obtained
on an arm’s-length basis from unrelated third parties;

(b) transactions between or among Consolidated Entities not involving any other
Affiliate (in each case to the extent not otherwise prohibited by other
provisions of this Agreement);

(c) any payment, dividend, distribution or setting aside of property not
otherwise prohibited by this Agreement, any transaction permitted by
Section 6.03 and any investment permitted by Section 6.04; and

(d) the sale, transfer or other disposition of accounts receivable and/or
related ancillary rights or assets or interests therein by any Consolidated
Entity to a Receivables Subsidiary pursuant to a Receivables Financing Program.

SECTION 6.08. Restrictive Agreements. No Consolidated Entity will, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Consolidated Entity to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations, or (b) the ability
of any Consolidated Entity to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to any
other Consolidated Entity or to Guarantee Indebtedness of any other Consolidated
Entity; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any of the Loan Documents, (ii) the foregoing
shall not apply to any restrictions and conditions existing on the date hereof
which are identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any asset pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or the asset that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(d) or Section 6.01(g) if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

SECTION 6.09. Amendment of Material Documents. No Consolidated Entity will
amend, modify or waive (whether via merger, consolidation, amendment or
otherwise) (a) any of its rights under its certificate of incorporation,
by-laws, declaration of trust or other organizational documents if such
amendment, modification or waiver could reasonably be expected to result in a
Material Adverse Effect or (b) any of the terms of any Consolidated Subordinated
Indebtedness, in each case in any respect adverse to the Lenders (for the
purposes of this Section 6.09(b) and without limitation of the scope of the
definition of “adverse”, any amendment to increase the principal amount, the
interest rate or fees or other amounts payable, to advance the dates upon which
payments are made or to alter any subordination provision (or any definition
related thereto) to make it more favorable to the holders of Consolidated
Subordinated Indebtedness shall be deemed to be “adverse”).

SECTION 6.10. Interest Coverage Ratio. The Consolidated Entities will not permit
the Interest Coverage Ratio as determined as of the end of each fiscal quarter
of the Consolidated Entities to be less than 3.50 to 1.00.

SECTION 6.11. Leverage Ratio. The Consolidated Entities will not permit the
Leverage Ratio as determined as of the end of each fiscal quarter of the
Consolidated Entities to be greater than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any Loan Party
shall fail to pay any fee or any other amount (other than an amount referred to
in clause (a) of this Article) payable under any Loan Document, when and as the
same shall become due and payable and such failure shall continue unremedied for
a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Consolidated Entity in or in connection with any Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification hereof
or thereof or waiver hereunder or thereunder, shall prove to have been incorrect
in any material respect (if not qualified as to materiality or of Material
Adverse Effect) and in any respect (if qualified as to materiality or of
Material Adverse Effect) when made or deemed made or furnished;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of such
Loan Party) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Parent Borrower (which notice will be given at the request of any Lender);

(f) any Consolidated Entity shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable (subject to any applicable
grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Consolidated Entity (other than Subsidiaries that are not
Material Subsidiaries) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Consolidated Entity (other than Subsidiaries that are not Material Subsidiaries)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) any Consolidated Entity (other than Subsidiaries that are not Material
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Consolidated
Entity (other than Subsidiaries that are not Material Subsidiaries) for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Consolidated Entity shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 in the aggregate (not covered by insurance from a
responsible insurance company or indemnified by a creditworthy indemnitor that
is not denying its liability with respect thereto) shall be rendered against any
Consolidated Entity or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Consolidated Entity to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) prior to the Collateral Release Date (i) any Security Document shall for any
reason cease to create in favor of the Administrative Agent for its benefit and
the ratable benefit of the Lenders a legal, valid and enforceable perfected
first-priority Lien on the Collateral as security for the Obligations, except to
the extent that such cessation (A) relates, during the term of this Agreement,
to an aggregate fair market value of assets that represent less than $2,000,000,
(B) results from the failure of the Administrative Agent to maintain possession
of certificates representing securities pledged or to file continuation
statements under the Uniform Commercial Code of any applicable jurisdiction,
(C) is covered by a lender’s title insurance policy and the subject insurer
promptly after the occurrence of the resulting cessation shall have acknowledged
in writing that the same is covered by such title insurance policy or (D) is due
to the occurrence of the Collateral Release Date; or (ii) any Loan Document
executed by any Loan Party shall at any time after its execution and delivery
(except in accordance with its terms or pursuant to an agreement of the parties
thereof) and for any reason cease to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by any Consolidated Entity or any Consolidated Entity shall deny in
writing it has any further liability or obligation thereunder;

(n) the subordination provisions relating to any Consolidated Subordinated
Indebtedness shall fail to be enforceable by the Administrative Agent or the
Lenders in accordance with the terms thereof or the Obligations shall fail to
constitute “senior indebtedness” (or any other similar term) under any document,
instrument or other agreement evidencing any such Consolidated Subordinated
Indebtedness; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall by notice to the Parent Borrower, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations (other than the Obligations arising
under or in connection with any Hedging Agreements), shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Parent Borrower and (iii) enforce
its rights under the Guarantee Agreement and each Security Document on behalf of
itself as Administrative Agent, the Lenders and the Issuing Bank; and in case of
any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments available to such Borrower (and in the case of any such
event with respect to the Parent Borrower, the Commitments available to any
Borrower) shall automatically terminate and the principal of the Loans then
outstanding thereunder, together with accrued interest thereon and all fees and
other Obligations (other than the Obligations arising under or in connection
with any Hedging Agreements), shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

(b) The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Consolidated Entity or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents,
whether upon, before or after an Event of Default, that the Administrative Agent
is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Consolidated Entity that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Loan Party or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Consolidated Entity), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

(e) The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

(f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Parent Borrower. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Parent Borrower, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Parent Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

(g) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

(h) Subject to the foregoing provisions of this Article VIII, the Administrative
Agent shall, on behalf of the Lenders, (i) execute each Loan Document other than
this Agreement on behalf of the Lenders, (ii) hold and apply the Collateral, and
the proceeds thereof, at any time received by it in accordance with the
provisions of the Loan Documents, (iii) exercise any and all rights, powers and
remedies of the Lenders under the Loan Documents, including the giving of any
consent or waiver or the entering into of any amendment, subject to the
provisions of Section 10.02, (iv) execute, deliver and file financing
statements, assignments and other such agreements, and possess instruments on
behalf of the Lenders and (v) in the event of acceleration of the obligations of
the Borrowers hereunder, exercise the rights of the Lenders under the Loan
Documents upon and at the direction of the Required Lenders.

(i) The Syndication Agent and the Co-Documentation Agents shall not have any
right, power, obligation, liability, responsibility or duty under any of the
Loan Documents other than those applicable to all Lenders. Without limiting the
foregoing, the Syndication Agent and the Co-Documentation Agents shall not have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgements with respect to the Syndication Agent and
the Co-Documentation Agents as it makes with respect to the Administrative Agent
or any other Lender in this Article VIII.

ARTICLE IX

Parent Borrower Guarantee

(a) The Parent Borrower hereby absolutely, irrevocably and unconditionally
guarantees, as primary obligor and not merely as a surety, the due and punctual
payment of the Subsidiary Borrower Obligations.

(b) To the extent permitted by applicable law, the Parent Borrower waives
presentment to, demand of payment from and protest to any Subsidiary Borrower of
any of the Subsidiary Borrower Obligations, and also waives notice of acceptance
of the Subsidiary Borrower Obligations and notice of protest for nonpayment. The
obligations of the Parent Borrower hereunder shall not be affected by (a) the
failure of any Guaranteed Party to assert any claim or demand or to enforce or
exercise any right or remedy against any Subsidiary Borrower under the
provisions of this Agreement, any other Loan Document or otherwise or (b) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Agreement, any other Loan Document or any other agreement or the release
or other impairment of any Collateral or the release of any Subsidiary Borrower.

(c) The Parent Borrower further agrees that its agreement under this Article IX
constitutes a promise of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Subsidiary Borrower Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
any Guaranteed Party to any balance of any deposit account or credit on the
books of any Guaranteed Party in favor of any Subsidiary Borrower or any other
Person or to any other remedy against any Subsidiary Borrower or any Collateral.

(d) The Parent Borrower guarantees that the Subsidiary Borrower Obligations will
be paid strictly in accordance with the terms of the Loan Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of a Guaranteed Party with respect
thereto. This is a present and continuing guarantee of payment and not of
collection, and the liability of the Parent Borrower under this Article IX shall
be absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any lack of validity or
enforceability of this Agreement, any other Loan Document or any other agreement
or instrument relating thereto; (b) any change in the time, place or manner of
payment of, or in any other term of, all or any of the Subsidiary Borrower
Obligations, or any other amendment or waiver of or any consent to any departure
from this Agreement or any other Loan Document, including, without limitation,
any increase in the Subsidiary Borrower Obligations resulting from the extension
of additional credit to any Subsidiary Borrower or otherwise; (c) any taking,
exchange, release or non-perfection of any collateral, or any taking, release,
or amendment or waiver of, or consent to, or departure from, any other
guarantee, for all or any of the Subsidiary Borrower Obligations; (d) any
change, restructuring or termination of the structure or existence of any
Subsidiary Borrower; (e) any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to any Subsidiary Borrower or the properties or
creditors of any of them; (f) the occurrence of any Default or Event of Default
under, or any invalidity or any unenforceability of, or any misrepresentation,
irregularity or other defect in, this Agreement or any other Loan Document;
(g) any default, failure or delay, willful or otherwise, on the part of any
Subsidiary Borrower to perform or comply with, or the impossibility or
illegality of performance by any Subsidiary Borrower of, any term of this
Agreement or any other Loan Document; (h) any suit or other action brought by,
or any judgment in favor of, any beneficiaries or creditors of, any Subsidiary
Borrower for any reason whatsoever, including, without limitation, any suit or
action in any way attacking or involving any issue, matter or thing in respect
of this Agreement or any other Loan Document; (i) any lack or limitation of
status or of power, incapacity or disability of any Subsidiary Borrower or any
partner, principal, trustee or agent thereof; or (j) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, any
Subsidiary Borrower or a third party guarantor.

(e) The obligations of the Parent Borrower under this Article IX shall not be
subject to any reduction, limitation, impairment or termination for any reason,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Subsidiary Borrower Obligations, any impossibility in
the performance of the Subsidiary Borrower Obligations or other circumstance.
Without limiting the generality of the foregoing, the obligations of the Parent
Borrower under this Article IX shall not be discharged or impaired or otherwise
affected by the failure of any Guaranteed Party to assert any claim or demand or
to enforce any remedy under this Agreement or any other agreement related
thereto, by any waiver or modification in respect of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Subsidiary Borrower Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of the Parent Borrower or
otherwise operate as a discharge of the Parent Borrower or any other Subsidiary
Borrower as a matter of law or equity.

(f) The Parent Borrower further agrees that its obligations under this
Article IX shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Subsidiary Borrower
Obligation is rescinded or must otherwise be restored by any Guaranteed Party
upon the bankruptcy or reorganization of any Subsidiary Borrower or otherwise.

(g) In furtherance of the foregoing and not in limitation of any other right
which any Guaranteed Party may have at law or in equity against the Parent
Borrower by virtue of this Article IX, upon the failure of any Subsidiary
Borrower to pay any of its Subsidiary Borrower Obligations when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Parent Borrower hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, in cash the amount of such unpaid Subsidiary Borrower Obligation.

(h) Until the Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable under this Agreement
shall have been paid in full and all Letters of Credit shall have expired or
terminated (or cash collateralized to the satisfaction of the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Parent Borrower
hereby irrevocably agrees to subordinate any and all rights of subrogation,
reimbursement, exoneration, contribution or indemnification or any right to
participate in any claim or remedy of any Guaranteed Party (collectively, the
“Subrogation Rights”), in any such case, arising in connection with any payment
or payments with respect to the principal of or premium, if any, or interest on
the Subsidiary Borrower Obligations, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including the right
to take or receive, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim or
other rights. To effectuate such subordination, the Parent Borrower hereby
agrees that it shall not be entitled to any payment in respect of any
Subrogation Right until the Commitments shall have expired or been terminated
and the principal of and interest on each Loan and all fees payable under this
Agreement shall have been paid in full and all Letters of Credit shall have
expired or terminated (or cash collateralized to the satisfaction of the
Administrative Agent) and all LC Disbursements shall have been reimbursed. If
any amount shall be paid to the Parent Borrower in violation of the preceding
sentence, such amount shall be deemed to have been paid to the Parent Borrower
for the benefit of, and held in trust for, the benefit of the Guaranteed
Parties.

(i) This Article IX is a continuing guarantee and shall remain in full force and
effect until the Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable under this Agreement
shall have been paid in full and all Letters of Credit shall have expired or
terminated (or cash collateralized to the satisfaction of the Administrative
Agent) and all LC Disbursements shall have been reimbursed. No failure or delay
on the part of any Guaranteed Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Guaranteed Party would otherwise
have. No notice to or demand on the Parent Borrower in any case shall entitle
the Parent Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Party to
any other or further action in any circumstances without notice or demand.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Parent Borrower, to it at Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 988-5665);

(b) if to any Subsidiary Borrower, to it c/o Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 988-5665);

(c) if to JPMorgan Chase Bank, N.A., to it at JPMorgan Chase Bank, N.A., Loan
and Agency Services, 10 South Dearborn, 19th Floor, Chicago, IL, 60603-2003,
Attention of Jose L. Rodriguez (Telecopy No. (312) 385-7096), with a copy to
JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484,
Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495);

(d) if to JPMorgan Chase Bank, N.A., Toronto Branch, to it at JPMorgan Chase
Bank, N.A., Toronto Branch, 200 Bay Street, Royal Bank Plaza, Floor 18, Toronto
M57 2J2, Canada, Attention of Indrani Lazarus (Telecopy No. (416) 981-9279);
with a copy to (i) JPMorgan Chase Bank, N.A., Loan and Agency Services, 10 South
Dearborn, 19th Floor, Chicago, IL, 60603-2003, Attention of Jose L. Rodriguez
(Telecopy No. (312) 385-7096), and (ii) JPMorgan Chase Bank, N.A., Two Corporate
Drive, Shelton, Connecticut 06484, Attention of D. Scott Farquhar (Telecopy No.
(203) 944-8495);

(e) if to J.P. Morgan Europe Limited, to it at J.P. Morgan Europe Limited, 125
London Wall, London EC2Y 5AJ, United Kingdom, Attention of The Manager, Loan &
Agency Services (Telecopy No. +44 (0) 207 777 2360/2085); with a copy to
(i) JPMorgan Chase Bank, N.A., Loan and Agency Services, 10 South Dearborn, 19th
Floor, Chicago, IL, 60603-2003, Attention of Jose L. Rodriguez (Telecopy No.
(312) 385-7096), and (ii) JPMorgan Chase Bank, N.A., Two Corporate Drive,
Shelton, Connecticut 06484, Attention of D. Scott Farquhar (Telecopy No.
(203) 944-8495);

(f) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document (other than any Hedging
Agreement) nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, or extend the expiration date of
any Letter of Credit to a date which is after the Maturity Date without the
written consent of each Lender affected thereby, (iv) (A) release all or
substantially all of the Guarantors from their respective Guarantees under a
Guarantee Agreement or limit their liability in respect of such Guarantees or
such Guarantee Agreement or their obligation to enter into and provide a
Guarantee pursuant to a Guarantee Agreement, or (B) release the Parent Borrower
from its obligations under Article IX prior to the satisfaction of all the
Subsidiary Borrower Obligations without the written consent of the
Super-Majority Facility Lenders, (v) release of the Lien of the Administrative
Agent on all or substantially all of the Collateral, without the written consent
of each Lender, (vi) change Section 2.21(b),(c) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or “Majority Facility Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(viii) consent to the assignment or transfer by any Loan Party of its rights or
obligations hereunder or under the other Loan Documents, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Parent Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Parent Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Consolidated Entity, or any Environmental Liability related in any way to any
Consolidated Entity, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) the breach by such Indemnitee of
any if its obligations hereunder.

(c) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s US$ Revolving Commitment Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Parent Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section 10.03 shall be payable promptly after
written demand therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder or under any other Loan Document without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the corresponding Loans at the time owing to it, and to the extent
applicable, the LC Exposure at the time held by it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (in the case of US Revolving Facilities) and $1,000,000
(in the case of the Term Facilities, the UK Revolving Facility and the Canadian
Revolving Facility) unless each of the Parent Borrower and the Administrative
Agent otherwise consent, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement,

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 to be paid by the assignor, and

(C) the assignee, if it shall not be a Lender prior to the date of such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Parent Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing and any consent requested by a Lender of
the Parent Borrower and the Administrative Agent under this Section 10.04(b)
shall be deemed granted by the Parent Borrower or the Administrative Agent, as
the case may be, if it does not respond to such request within 20 days after the
written request is delivered to the Parent Borrower and the Administrative Agent
in accordance with this Agreement. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.04 and any written consent to such assignment required by paragraph
(b) of this Section 10.04, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Loan Party agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.20(c) as though it
were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
such Participant agrees, for the benefit of the applicable Loan Party, to comply
with Section 2.20(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by such
Granting Lender to the Administrative Agent and the Parent Borrower, the option
to provide to the Borrowers all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrowers pursuant to
Section 2.01 or 2.04, provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC, (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, such
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) all credit decisions (including without limitation any
decisions with respect to amendments and waivers) will continue to be made by
such Granting Lender. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the applicable Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPC shall be liable for any payment under this Agreement for which a Lender
would otherwise be liable, for so long as, and to the extent, the related
Granting Lender makes such payment. In furtherance of the foregoing, each party
hereto hereby agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the Parent Borrower or the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to its Granting Lender in connection with liquidity and/or credit
facilities to or for the account of such SPC to fund such Loans and (ii) subject
to the provisions of Section 10.12, disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. The Loan Documents and the
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process;
Judgment Currency. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or any of its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section 10.09. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e) The Obligations of each Borrower shall, notwithstanding any judgment in a
currency (the “judgment currency”) other than the currency in which the sum
originally due to such party or such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party, agrees to remit to
such Borrower such excess.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under any Loan Document or any suit, action or proceeding relating
to this Agreement or any Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Parent Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than a Consolidated Entity. For the purposes of this Section, “Information”
means all information received from any Consolidated Entity relating to any
Consolidated Entity or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Consolidated Entity; provided
that, in the case of information received from any Consolidated Entity after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.

SECTION 10.14. Joint Creditors. Each of the Loan Parties, each of the Lenders
and the Administrative Agent agrees that the Administrative Agent shall be a
joint creditor (together with the relevant Lender) of each and every obligation
of the Loan Parties towards each of the Lenders under or in connection with the
Loan Documents and that, accordingly, the Administrative Agent will have its own
independent right to demand performance by the Loan Parties of those
obligations. However, any discharge of any such obligation to the Administrative
Agent or the relevant Lender shall, to the same extent, discharge the
corresponding obligation owing to the other.

SECTION 10.15. Collateral Release. (a) In the event that any Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
any of the Capital Stock or assets of any Guarantor to a person that is not (and
is not required to become) a Loan Party in a transaction not prohibited by
Section 6.06, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by the Parent Borrower and at the
Parent Borrower’s expense to release any Liens created by any Loan Document in
respect of such Capital Stock or assets, and, in the case of a disposition of
the Capital Stock of any Guarantor in a transaction permitted by Section 6.06
and as a result of which such Guarantor would cease to be a Subsidiary,
terminate such Guarantor’s obligations under the Guarantee Agreement as well as
any Liens created by any Loan Documents in respect of the assets of such
Guarantor.

(b) At such time as the Parent Borrower has achieved the Collateral Release
Ratings Level, the Parent Borrower shall have the right by written notice to the
Administrative Agent to require that the Collateral be released from any
security interest created by the Loan Documents. On any such date (the
“Collateral Release Date”), all rights to the Collateral shall transfer and
revert to the relevant Loan Parties and all Liens and security interests created
by the Loan Documents shall automatically terminate. On any such Collateral
Release Date, the Parent Borrower and each other Loan Party shall be authorized
and the Administrative Agent hereby authorizes the Parent Borrower and each
other Loan Party, to prepare and record UCC termination statements with respect
to any financing statements recorded by the Administrative Agent under the
Security Documents. At the request and sole expense of the Parent Borrower
following the Collateral Release Date, the Administrative Agent shall deliver to
the Parent Borrower any Collateral (including certificates representing the
Pledged Stock (as defined in the Pledge Agreement)) held by the Administrative
Agent pursuant to the Security Documents, and execute and deliver to the Parent
Borrower such documents as the Parent Borrower shall reasonably request to
evidence such termination.

SECTION 10.16. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

CHARLES RIVER LABORATORIES

INTERNATIONAL, INC.

By: /s/ Thomas F. Ackerman      



    Name: Thomas F. Ackerman
Title: Chief Financial Officer

251 Ballardvale Street,

Wilmington, Massachusetts 01887

Taxpayer ID No.: 06-1397316

CHARLES RIVER LABORATORIES PRECLINICAL

SERVICES EDINBURGH LTD.

     
By:
  /s/ Thomas F. Ackerman      
 
   
 
  Name: Thomas F. Ackerman
Title: Director



    Elphistone Research Center

Tranent

EH332NE

Corporation Tax ID: 610 18120 02701 A 11

CHARLES RIVER LABORATORIES PRECLINICAL

SERVICES MONTREAL INC.

     
By:
  /s/ Thomas F. Ackerman      
 
   
 
  Name: Thomas F. Ackerman
Title: Vice President



87   Senneville Rd

Montreal, Quebec H9X 3R3

Canada

Corporate Tax ID: 14140 8252

4

JPMORGAN CHASE BANK, N.A.

as a Lender, Issuing Bank and as Administrative Agent

     
By:
  /s/ D. Scott Farquhar
 
   
 
  Name: D. Scott Farquhar
Title: Vice President



    JPMORGAN CHASE EUROPE LIMITED,

as Administrative Agent

     
By:
  /s/ Ching Loh
 
   
 
  Name: Ching Loh
Title: Officer



    CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

     
By:
  /s/ Lauri Sivaslian
 
   
 
  Name: Lauri Sivaslian
Title: Managing Director



    CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

     
By:
  /s/ Jay Chall
 
   
By:
  Name: Jay Chall
Title: Director
/s/ Karim Blasetti
 
   
 
  Name: Karim Blasetti
Title: Associate





5



    CREDIT SUISSE, LONDON BRANCH, as a Lender

     
By:
  /s/ Garrett Lynskey
 
   
By:
  Name: Garrett Lynskey
Title: Director
/s/ Siobhan McGrady
 
   
 
  Name: Siobhan McGrady
Title: Vice President



    CREDIT SUISSE, TORONTO BRANCH, as a Lender

     
By:
  /s/ Steve W. Fuh
 
   
By:
  Name: Steve W. Fuh
Title: Vice President
/s/ Bruce F. Wetherly
 
   
 
  Name: Bruce F. Wetherly
Title: Director,



    CREDIT SUISSE, TORONTO BRANCH

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender and as a Co-Documentation Agent

     
By:
  /s/ Dean Gorton
 
   
 
  Name: Dean Gorton
Title: Vice Presiden



    WACHOVIA CAPITAL FINANCE CORPORATION (CANADA) f/k/a: Congress Financial
Corporation (Canada), as a Lender

     
By:
  /s/ Enza Agosta
 
   
 
  Name: Enza Agosta
Title: Vice President



    Wachovia Capital Finance Corporation (Canada)

6

BANK OF AMERICA, N.A.,

as a Lender and as a Co-Documentation Agent

     
By:
  /s/ Karen M. Kinsella
 
   
 
  Name: Karen M. Kinsella
Title: Senior Vice President



    BANK OF AMERICA, N.A.,(Canada Branch)

as a Lender

     
By:
  /s/ Medina Sales de Andrade
 
   
 
  Name: Medina Sales de Andrade
Title: Assistant Vice President



    CITIZENS BANK OF MASSACHUSETTS,

as a Lender and as a Co-Documentation Agent

     
By:
  /s/ R. Scott Haskell
 
   
 
  Name: R. Scott Haskell
Title: Senior Vice President



    SOCIETE GENERALE, as a Lender

     
By:
  /s/ Ambrish D. Thanawala
 
   
 
  Name: Ambrish D. Thanawala
Title: Managing Director



    U.S. BANK N.A., as a Lender

     
By:
  /s/ Michael P. Dickman
 
   
 
  Name: Michael P. Dickman
Title: Vice President U.S. Bank, N.A.



    U.S. BANK NATIONAL ASSOCIATION,

CANADA BRANCH, as a Lender

     
By:
  /s/ Kevin Jephcott
 
   
 
  Name: Kevin Jephcott
Title: Principal Officer



    SUMITOMO MITSUI BANKING CORPORATION OF CANADA, as a Lender

     
By:
  /s/ E.R. Langley
 
   
 
  Name: E.R. Langley
Title: Vice President



    KEYBANK NATIONAL ASSOCIATION, as a Lender

     
By:
  /s/ JT Taylor
 
   
 
  Name: JT Taylorr
Title: Senior Vice President



    ABN AMRO BANK N.V., as a Lender

     
By:
  /s/ Frances Logan
 
   
By:
  Name: Frances Logan
Title: Managing Director
/s/ Christopher Lo
 
   
 
  Name: Christopher Lo
Title: Associate



    SUNTRUST BANK, as a Lender

     
By:
  /s/ Gregory M. Ratliff
 
   
 
  Name: Gregory M. Ratliff
Title: Vice President



    COMERICA BANK, as a Lender

     
By:
  /s/ Stacey V. Judd
 
   
 
  Name: Stacey V. Judd
Title: Vice President





7



    COMERICA BANK, CANADA BRANCH,

as a Canadian Lender

     
By:
  /s/ Alicia Mair
 
   
 
  Name: Alicia Mair
Title: Credit Underwriter



    MIZUHO CORPORATE BANK, LTD., as a Lender

     
By:
  /s/ Raymond Ventura
 
   
 
  Name: Raymond Ventura
Title: Deputy General Manager



    BROWN BROTHERS HARRIMAN & CO..,

as a Lender

     
By:
  /s/ Robert Hazard
 
   
 
  Name: Robert Hazard
Title: Vice President





8